As filed with the Securities and Exchange Commission on July 11, 2007 Registration No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SUN HEALTHCARE GROUP, INC. (Exact name of registrant as specified in charter) Delaware 8051 85-0410612 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employer Identification Number 18831 Von Karman, Suite 400 Irvine, California 92612 (949) 255-7100 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) GUARANTORS LISTED ON SCHEDULE A HERETO Michael Newman, Esq. Executive Vice President and General Counsel Sun Healthcare Group, Inc. 18831 Von Karman, Suite 400 Irvine, California 92612 (949) 255-7100 (Name, address, including zip code, and telephone number, including area code, of agent for service of process) With a copy to: Richard A.Boehmer, Esq. O’Melveny & Myers LLP 400 South Hope Street Los Angeles, California 90071 (213) 430-6000 Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box:¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ CALCULATION OF REGISTRATION FEE Title of each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Note Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee 9⅛% Senior Subordinated Notes due 2015 $ 200,000,000 $ 2,000 $ 200,000,000 $ 6,140 Guaranties of 9⅛% Senior Subordinated Notes due 2015 (2 ) (2 ) (2 ) (2 ) (1) The registration fee has been calculated pursuant to Rule 457(f)(2) under the Securities Act of 1933, as amended.The proposed maximum offering price is estimated solely for purpose of calculating the registration fee. (2) Pursuant to Rule 457(n), no additional registration fee is payable with respect to the guarantees. The Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. SCHEDULE A Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation or Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification Number Address of Registrants’ Principal Executive Offices* Harborside Healthcare Corporation Delaware 8051 04-3307188 Americare Health Services Corp. Delaware 8051 22-3046557 Atlantic Medical Supply Company, Inc. Georgia 8051 58-1458679 CareerStaff Unlimited, Inc. Colorado 8051 76-0440764 CareerStaff Services Corporation Colorado 8051 93-0962981 Great Falls Health Care Company, L.L.C. Montana 8051 85-0479208 HTA of New York, Inc. New York 8051 04-2818624 Masthead Corporation New Mexico 8051 74-2839804 Peak Medical Ancillary Services, Inc. Delaware 8051 85-0466340 Peak Medical Assisted Living, Inc. Delaware 8051 52-0288942 Peak Medical Colorado No.2, Inc. Delaware 8051 47-0867344 Peak Medical Colorado No.3, Inc. Delaware 8051 42-1581941 Peak Medical Corporation Delaware 8051 52-2088940 Peak Medical Farmington, Inc. Delaware 8051 71-0950065 Peak Medical Gallup, Inc. Delaware 8051 71-0950063 Peak Medical Idaho Operations, Inc. Delaware 8051 52-2098038 Peak Medical Las Cruces No.2, Inc. Delaware 8051 20-0068615 Peak Medical Las Cruces, Inc. Delaware 8051 71-0950059 Peak Medical Montana Operations, Inc. Delaware 8051 52-2098034 Peak Medical New Mexico No.3, Inc. Delaware 8051 85-0484183 Peak Medical NM Management Services, Inc. Delaware 8051 71-0950061 Peak Medical of Boise, Inc. Delaware 8051 52-2088955 Peak Medical of Colorado, Inc. Delaware 8051 52-2089013 Peak Medical of Idaho, Inc. Delaware 8051 52-2089002 Peak Medical of Montana, Inc. Delaware 8051 52-2088951 Peak Medical of Utah, Inc. Delaware 8051 52-2088947 Peak Medical Oklahoma No.1, Inc. Delaware 8051 85-0455283 Peak Medical Oklahoma No.3, Inc. Delaware 8051 85-0455285 Peak Medical Oklahoma No.4, Inc. Delaware 8051 85-0455286 Peak Medical Oklahoma No.5, Inc. Delaware 8051 85-0455287 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation or Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification Number Address of Registrants’ Principal Executive Offices* Peak Medical Oklahoma No.7, Inc. Delaware 8051 85-0472369 Peak Medical Oklahoma No.8, Inc. Delaware 8051 85-0472370 Peak Medical Oklahoma No.9, Inc. Delaware 8051 85-0472371 Peak Medical Oklahoma No.10, Inc. Delaware 8051 85-0472373 Peak Medical Oklahoma No.11, Inc. Delaware 8051 85-0472374 Peak Medical Oklahoma No.12, Inc. Delaware 8051 85-0465332 Peak Medical Oklahoma No.13, Inc. Delaware 8051 85-0468928 Peak Medical PeachTree, Inc. Utah 8051 20-0052066 Peak Medical Roswell, Inc. Delaware 8051 20-0068604 Peak Medical Utah No.2, Inc. Delaware 8051 85-0468568 PM Henryetta Holdings, Inc. Delaware 8051 91-2188714 PM Oxygen Services, Inc. Delaware 8051 20-0091117 PMC Hospice Services, Inc. Oklahoma 8051 75-3095331 ProCare One Nurses, LLC Delaware 8051 33-0928077 Regency Health Services, Inc. Delaware 8051 33-0210226 SHG Services, Inc. Delaware 8051 13-4230695 SolAmor Hospice Corporation Oklahoma 8051 73-1609551 SunAlliance Healthcare Services, Inc. Delaware 8051 74-2843588 SunBridge Beckley Health Care Corp. West Virginia 8051 31-1042548 SunBridge Braswell Enterprises, Inc. California 8051 95-2506400 SunBridge Brittany Rehabilitation Center, Inc. California 8051 68-0258445 SunBridge Care Enterprises, Inc. Delaware 8051 95-3311961 SunBridge Care Enterprises West, Inc. Utah 8051 87-0309021 SunBridge Carmichael Rehabilitation Center California 8051 33-0273967 SunBridge Charlton Healthcare, Inc. Georgia 8051 58-2274859 SunBridge Circleville Health Care Corp. Ohio 8051 31-0921482 SunBridge Clipper Home of North Conway, Inc. New Hampshire 8051 02-0417606 SunBridge Clipper Home of Portsmouth, Inc. New Hampshire 8051 02-0350094 SunBridge Clipper Home of Rochester, Inc. New Hampshire 8051 02-0402767 SunBridge Clipper Home of Wolfeboro, Inc. New Hampshire 8051 02-0382521 SunBridge Dunbar Health Care Corp. West Virginia 8051 55-0593873 SunBridge Gardendale Health Care Center, Inc. Georgia 8051 58-2238801 SunBridge Glenville Health Care, Inc. West Virginia 8051 55-0618169 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation or Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification Number Address of Registrants’ Principal Executive Offices* SunBridge Goodwin Nursing Home, Inc. New Hampshire 8051 02-0303002 SunBridge Hallmark Health Services, Inc. Delaware 8051 33-0238351 SunBridge Harbor View Rehabilitation Center California 8051 33-0282137 SunBridge Healthcare Corporation New Mexico 8051 85-0370802 SunBridge Jeff Davis Healthcare, Inc. Georgia 8051 58-2274872 SunBridge Maplewood Health Care Center of Jackson, Tennessee, Inc. Tennessee 8051 62-1018799 SunBridge Marion Health Care Corp. Ohio 8051 31-1037975 SunBridge Meadowbrook Rehabilitation Center California 8051 33-0275079 SunBridge Nursing Home, Inc. Washington 8051 91-1572371 SunBridge Paradise Rehabilitation Center, Inc. California 8051 68-0296046 SunBridge Putnam Health Care Corp. West Virginia 8051 31-0996773 SunBridge Regency Rehab Hospitals, Inc. California 8051 33-0674540 SunBridge Regency-North Carolina, Inc. North Carolina 8051 56-1954175 SunBridge Regency-Tennessee, Inc. Tennessee 8051 33-0690226 SunBridge Retirement Care Associates, Inc. Colorado 8051 43-1441789 SunBridge Salem Health Care Corp. West Virginia 8051 31-0996769 SunBridge San Bernardino Rehabilitation Hospital, Inc. Delaware 8051 25-1665623 SunBridge Shandin Hills Rehabilitation Center California 8051 33-0274086 SunBridge Statesboro Healthcare Center, Inc. Georgia 8051 58-2244890 SunBridge Stockton Rehabilitation Center, Inc. California 8051 68-0296045 SunBridge Summers Landing, Inc. Georgia 8051 58-2221909 SunBridge West Tennessee, Inc. Georgia 8051 58-2170727 SunDance Rehabilitation Agency, Inc. Delaware 8051 30-0141695 SunDance Rehabilitation Corporation Connecticut 8051 06-1310410 SunDance Services Corporation Tennessee 8051 04-3203009 SunHealth Specialty Services, Inc. New Mexico 8051 85-0457785 SunMark of New Mexico, Inc. New Mexico 8051 85-0431051 The Mediplex Group, Inc. New Mexico 8051 85-0456943 1104 Wesley Avenue, LLC Delaware 8051 47-0913211 1240 Pinebrook Road, LLC Delaware 8051 06-1621880 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation or Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification Number Address of Registrants’ Principal Executive Offices* 1501 SE 24th Road, LLC Delaware 8051 06-1621888 1775 Huntington Lane, LLC Delaware 8051 06-1621870 1980 Sunset Point Road, LLC Delaware 8051 06-1621890 2600 Highlands Boulevard, North, LLC Delaware 8051 06-1621884 2900 Twelfth Street North, LLC Delaware 8051 06-1621879 3865 Tampa Road, LLC Delaware 8051 06-1621885 395 Harding Street, LLC Delaware 8051 47-0913207 4602 Northgate Court LLC Delaware 8051 06-1621876 4927 Voorhees Road, LLC Delaware 8051 06-1621891 Bay Tree Nursing Center Corp. Massachusetts 8051 04-3071703 Belmont Nursing Center Corp. Massachusetts 8051 04-3072217 Bradford Square Nursing, LLC Delaware 8051 20-2512163 Caring Choices Hospice, LLC Delaware 8051 20-3964091 Connecticut Holdings I, LLC Delaware 8051 20-4599420 Countryside Care Center Corp Massachusetts 8051 04-3072215 Crestview Nursing, LLC Delaware 8051 20-2513005 Falmouth Healthcare, LLC Delaware 8051 04-3581364 Florida Administrative Services, LLC Delaware 8051 06-1621864 Florida Holdings I, LLC Delaware 8051 06-1621867 Florida Holdings II, LLC Delaware 8051 06-1621873 Florida Holdings III, LLC Delaware 8051 06-1621882 Grant Manor LLC Delaware 8051 20-2513089 Harborside Administrative Services, LLC Delaware 8051 04-3565117 Harborside Connecticut Limited Partnership Massachusetts 8051 06-1496629 Harborside Danbury Limited Partnership Massachusetts 8051 06-1528119 Harborside Health I LLC Delaware 8051 51-0304578 Harborside Healthcare Limited Partnership Massachusetts 8051 04-2985687 Harborside Healthcare Advisors Limited Partnership Massachusetts 8051 04-2985690 Harborside Healthcare Baltimore Limited Partnership Massachusetts 8051 52-2013622 Harborside Holdings I, LLC Delaware 8051 20,1862299 Harborside Massachusetts Limited Partnership Massachusetts 8051 04-3364219 Harborside North Toledo Limited Partnership Massachusetts 8051 34-1855902 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation or Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification Number Address of Registrants’ Principal Executive Offices* Harborside of Cleveland Limited Partnership Massachusetts 8051 04-3313798 Harborside of Dayton Limited Partnership Massachusetts 8051 31-1546651 Harborside of Ohio Limited Partnership Massachusetts 8051 04-3189435 Harborside Rehabilitation Limited Partnership Massachusetts 8051 04-3209245 Harborside Rhode Island Limited Partnership Massachusetts 8051 05-0495209 Harborside Swanton, LLC Delaware 8051 20-1862412 Harborside Sylvania, LLC Delaware 8051 20-3768518 Harborside Toledo Business LLC Massachusetts 8051 04-3274482 Harborside Toledo Limited Partnership Massachusetts 8051 34-1855902 Harborside Troy, LLC Delaware 8051 20-1862348 Harborside Point Place, LLC Delaware 8051 20-3768572 Hbr Danbury, LLC Delaware 8051 20-4599660 HBR Kentucky, LLC Delaware 8051 20-2512086 Hbr Stamford, LLC Delaware 8051 20-4599583 Hbr Trumbull LLC Delaware 8051 20-4599841 HHC 1998-1 Trust Massachusetts 8051 04-6872003 HHC Nutrition Services, LLC Delaware 8051 20-0440713 HHCI Limited Partnership Massachusetts 8051 04-2985691 Huntington Place Limited Partnership Florida 8051 04-3239093 Kentucky Holdings I, LLC Delaware 8051 20-2512023 KHI LLC Delaware 8051 51-0304577 Klondike Manor LLC Delaware 8051 20-2513116 Leisure Years Nursing, LLC Delaware 8051 20-2513151 LTC Leasing, LLC Delaware 8051 16-1626065 Marietta Healthcare, LLC Delaware 8051 04-3579132 Maryland Harborside Corp Massachusetts 8051 04-3168713 Mashpee Healthcare, LLC Delaware 8051 04-3581362 Massachusetts Holdings II, Limited Partnership Massachusetts 8051 20-4309442 Massachusetts Holdings I, LLC Delaware 8051 10-0001870 New Hampshire Holdings, LLC Delaware 8051 20-1862503 Northwest Holdings I, LLC Delaware 8051 47-0913206 Oakhurst Manor Nursing Center Corp. Massachusetts 8051 04-3072232 Ohio Holdings I, LLC Delaware 8051 04-3584277 Orchard Ridge Nursing Center Corp. Massachusetts 8051 04-3072231 Owenton Manor Nursing, LLC Delaware 8051 20-2512086 Exact Name of Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation or Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification Number Address of Registrants’ Principal Executive Offices* Pine Tree Villa LLC Delaware 8051 20-2513222 Regency Nursing, LLC Delaware 8051 20-2513252 Riverside Retirement Limited Partnership Massachusetts 8051 04-2991629 Sunset Point Nursing Center Corp. Massachusetts 8051 04-3072233 Wakefield Healthcare, LLC Delaware 8051 04-3581363 West Bay Nursing Center Corp. Massachusetts 8051 04-3072226 Westfield Healthcare, LLC Delaware 8051 04-3581366 Woodspoint LLC Delaware 8051 20-2513294 Harborside New Hampshire Limited Partnership Massachusetts 8051 04-3284611 HBR Bardwell LLC Delaware 8051 20-5136622 HBR Barkely Drive, LLC Delaware 8051 20-5136314 HBR Bowling Green LLC Delaware 8051 20-5136282 HBR Brownsville, LLC Delaware 8051 20-5136593 HBR Campbell Lane, LLC Delaware 8051 20-5136366 HBR Elizabethtown, LLC Delaware 8051 20-5136450 HBR Lewisport, LLC Delaware 8051 20-5136564 HBR Madisonville, LLC Delaware 8051 20-5136395 HBR Owensboro, LLC Delaware 8051 20-5136476 HBR Paducah, LLC Delaware 8051 20-5136422 HBR Woodburn, LLC Delaware 8051 20-5136531 Vital Care Services, LLC Delaware 8051 20-4893029 *The address of the principal executive offices for each of these registrants is 101 Sun Avenue NE, Albuquerque, New Mexico87109. The information in this prospectus is not complete and may be changed.We may not complete the exchange offer and issue these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell securities and it is not soliciting an offer to buy these securities in any state where the offer is not permitted. Subject to Completion, DatedJuly 11 , 2007 PROSPECTUS $200,000,000 Offer to Exchange All Outstanding 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof, for an equal amount of our 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof, which have been registered under the Securities Act of 1933 We hereby offer, upon the terms and subject to the conditions set forth in this prospectus and the accompanying letter of transmittal (which together constitute the “exchange offer”), to exchange up to $200,000,000 aggregate principal amount of our registered 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof, which we refer to as our exchange notes, for a like principal amount of our outstanding 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof, which we refer to as our old notes.We refer to the old notes and the exchange notes collectively as the notes.The terms of the exchange notes and the guarantees thereof are identical to the terms of the old notes and the guarantees thereof in all material respects, except for the elimination of some transfer restrictions, registration rights and additional interest provisions relating to the old notes.Each of the notes are irrevocably and unconditionally guaranteed on a senior subordinated basis by most of our present and future, wholly owned direct and indirect subsidiaries. We will exchange any and all old notes that are validly tendered and not validly withdrawn prior to 5:00 p.m., New York City time, on, 2007, unless extended. We have not applied, and do not intend to apply, for listing of the notes on any national securities exchange or automated quotation system. Each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of such exchange notes.The letter of transmittal states that by so acknowledging and delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act.This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for old notes where such old notes were acquired by such broker-dealer as a result of market-making activities or other trading activities.We have agreed that, for a period of 180 days after the consummation of the exchange offer, we will make this prospectus available to any broker-dealer for use in connection with any such resale.See “Plan of Distribution.” See “Risk Factors” beginning on pageof this prospectus for a discussion of certain risks that you should consider before participating in this exchange offer. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2007. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 12 FORWARD-LOOKING STATEMENTS 21 USE OF PROCEEDS 22 RATIO OF EARNINGS TO FIXED CHARGES 22 THE EXCHANGE OFFER 24 DESCRIPTION OF THE NOTES 35 CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 78 PLAN OF DISTRIBUTION 82 LEGAL MATTERS 83 WHERE YOU CAN FIND MORE INFORMATION 83 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 83 EXPERTS 84 We have not authorized anyone to give you any information or to make any representations about us or the transactions we discuss in this prospectus other than those contained in this prospectus.If you are given any information or representations about these matters that is not discussed in this prospectus, you must not rely on that information.This prospectus is not an offer to sell or a solicitation of an offer to buy securities anywhere or to anyone where or to whom we are not permitted to offer or sell securities under applicable law.The delivery of this prospectus does not, under any circumstances, mean that there has not been a change in our affairs since the date of this prospectus.Subject to our obligation to amend or supplement this prospectus as required by law and the rules of the Securities and Exchange Commission, or the SEC, the information contained in this prospectus is correct only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of these securities. The notes may not be offered or sold in or into the United Kingdom by means of any document except in circumstances that do not constitute an offer to the public within the meaning of the Public Offers of Securities Regulations 1995.All applicable provisions of the Financial Services and Markets Act 2000 must be complied with in respect of anything done in relation to the notes in, from or otherwise involving or having an effect in the United Kingdom. This prospectus incorporates important business and financial information about us that is not included in or delivered with this document.This information is available without charge to security holders upon written or oral request.You may make such request by contacting our Secretary at Sun Healthcare Group, Inc., 18831 Von Karman, Suite 400, Irvine, California 92612, telephone number (949) 255-7100.To obtain timely delivery of such information, security holders must request the information no later than five business days before the expiration of the exchange offer. Table of Contents PROSPECTUS SUMMARY The following summary should be read in conjunction with, and is qualified in its entirety by, the more detailed information and financial statements (including the accompanying notes) appearing elsewhere in this prospectus or incorporated by reference herein.You should carefully read this prospectus and the information incorporated by reference herein, including the section entitled “Risk Factors,” the pro forma financial data, which gives effect to (i) the acquisition of Harborside Healthcare Corporation (“Harborside”) and (ii) the private offering of the old notes, the additional debt financings to fund the purchase price for the acquisition of Harborside and certain other transactions, and the financial statements and related notes thereto contained elsewhere in this prospectus or incorporated by reference herein.Unless the context otherwise requires, references in this prospectus to “Sun,” “we,” “our,” “us,” and “the Company” refer to Sun Healthcare Group, Inc.and its consolidated subsidiaries. Our Business We are a nationwide provider, through our subsidiaries, of long-term, sub-acute and related specialty healthcare services principally to the senior population in the United States.Our core business is providing inpatient services, primarily, at March 31, 2007, through 118 skilled nursing facilities, 13 assisted and independent living facilities, seven mental health facilities and three specialty acute care hospitals.At March 31, 2007, our facilities had 15,447 licensed beds, of which 14,726 were available for occupancy, located in 19 states.We also provide, through our subsidiaries, rehabilitation therapy services to affiliated and non-affiliated facilities and medical staffing and other ancillary services primarily to non-affiliated facilities and other third parties. In April 2007, we acquired Harborside, which operates 73 skilled nursing facilities, one assisted living facility and one independent living facility.Of these facilities, 44 are owned.We also expect to purchase in 2007 certain facilities that are currently leased by Harborside.At March 31, 2007, Harborside’s facilities had approximately 9,000 licensed beds, of which approximately 8,800 were available for occupancy, located in 10 states.Harborside provides quality inpatient and rehabilitation therapy services and other ancillary services with a geographic focus largely in the eastern United States. Sun Healthcare Group, Inc.was incorporated in Delaware in 1993.Our executive offices are located at 18831 Von Karman, Suite 400, Irvine, California 92612 and our principal business address is 101 Sun Avenue NE, Albuquerque, New Mexico 87109.Our main telephone number is (949) 255-7100.Our website is located at www.sunh.com.None of the information contained on our website and on websites linked is part of this prospectus. 1 Table of Contents Summary Of The Terms Of The Exchange Offer On April 12, 2007, we completed the private offering of $200,000,000 aggregate principal amount of our 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof (the “old notes”).We are offering to exchange up to $200,000,000 aggregate principal amount of our registered 91/8% Senior Subordinated Notes due 2015 and the guarantees thereof (the “exchange notes”) for a like principal amount of the old notes.References to the “notes” in this prospectus are references to both the old notes and the exchange notes.This prospectus is part of a registration statement covering the exchange of the old notes for the exchange notes. In connection with the sale of the old notes, we entered into a registration rights agreement (as more fully described below) with the initial purchasers of the old notes in which we agreed to deliver to you this prospectus as part of the exchange offer.You are entitled to exchange in the exchange offer your old notes for exchange notes which are identical in all material respects to the old notes except that: · the exchange notes have been registered under the Securities Act of 1933 (the “Securities Act”) and will be freely tradable by persons who are not affiliated with us; · the exchange notes are not entitled to registration rights which are applicable to the old notes under the registration rights agreement; and · our obligation to pay additional interest on the old notes due to the failure to consummate the exchange offer by a prior date does not apply to the exchange notes. The Exchange Offer We are offering to exchange up to $200,000,000 aggregate principal amount of the exchange notes for a like principal amount of the old notes.Old notes may be exchanged only in integral multiples of $1,000. Resales Based on an interpretation by the staff of the SEC set forth in no-action letters issued to third parties, we believe that the exchange notes issued pursuant to the exchange offer in exchange for old notes may be offered for resale, resold and otherwise transferred by you (unless you are our “affiliate” within the meaning of Rule 405 under the Securities Act) without compliance with the registration and prospectus delivery provisions of the Securities Act, provided that you: · are acquiring the exchange notes in the ordinary course of business; and · have not engaged in, do not intend to engage in, and have no arrangement or understanding with any person or entity, including any of our affiliates, to participate in, a distribution of the exchange notes. In addition, each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer in exchange for old notes that were acquired by such broker-dealer as a result of market-making activities or other trading activities must also acknowledge that it will deliver a prospectus in connection with any resale of the exchange notes.For more information, see “Plan of Distribution.” Any holder of old notes, including any broker-dealer, who · is our affiliate, 2 Table of Contents · does not acquire the exchange notes in the ordinary course of its business, or · tenders in the exchange offer with the intention to participate, or for the purpose of participating, in a distribution of exchange notes, cannot rely on the position of the staff of the SEC expressed in Exxon Capital Holdings Corp. SEC No-Action Letter (April 13, 1989) or similar no-action letters and, in the absence of an exemption therefrom, must comply with the registration and prospectus delivery requirements of the Securities Act in connection with the resale of the exchange notes. Expiration Date; Withdrawal of Tenders The exchange offer will expire at 5:00 p.m., New York City time, on , 2007, or such later date and time to which we extend it (the “expiration date”).We do not currently intend to extend the expiration date.A tender of old notes pursuant to the exchange offer may be withdrawn at any time prior to the expiration date.Any old notes not accepted for exchange for any reason will be returned without expense to the tendering holder promptly after the expiration or termination of the exchange offer. Certain Conditions to the Exchange Offer The exchange offer is subject to customary conditions, some of which we may waive.For more information, see “The Exchange Offer—Certain Conditions to the Exchange Offer.” Procedures for Tendering Old Notes If you wish to accept the exchange offer, you must complete, sign and date the accompanying letter of transmittal, or a copy of the letter of transmittal, according to the instructions contained in this prospectus and the letter of transmittal.You must also mail or otherwise deliver the letter of transmittal, together with the old notes and any other required documents, to the exchange agent at the address set forth on the cover of the letter of transmittal.If you hold old notes through The Depository Trust Company (“DTC”) and wish to participate in the exchange offer, you must comply with the Automated Tender Offer Program procedures of DTC, by which you will agree to be bound by the letter of transmittal. By signing or agreeing to be bound by the letter of transmittal, you will represent to us that, among other things: · any exchange notes that you receive will be acquired in the ordinary course of your business; · you have no arrangement or understanding with any person or entity, including any of our affiliates, to participate in the distribution of the exchange notes; · if you are a broker-dealer that will receive exchange notes for your own account in exchange for old notes that were acquired as a result of market-making activities, that you will deliver a prospectus, as required by law, in connection with any resale of the exchange notes; and 3 Table of Contents · you are not our “affiliate” as defined in Rule 405 under the Securities Act, or, if you are an affiliate, you will comply with any applicable registration and prospectus delivery requirements of the Securities Act. Guaranteed Delivery Procedures If you wish to tender your old notes and your old notes are not immediately available or you cannot deliver your old notes, the letter of transmittal or any other documents required by the letter of transmittal or comply with the applicable procedures under DTC’s Automated Tender Offer Program prior to the expiration date, you must tender your old notes according to the guaranteed delivery procedures set forth in this prospectus under “The Exchange Offer—Guaranteed Delivery Procedures.” Effect on Holders of Old Notes As a result of the making of, and upon acceptance for exchange of all validly tendered old notes pursuant to the terms of, the exchange offer, we will have fulfilled a covenant contained in the registration rights agreement and, accordingly, we will not be obligated to pay additional interest as described in the registration rights agreement.If you are a holder of old notes and do not tender your old notes in the exchange offer, you will continue to hold such old notes and you will be entitled to all the rights and limitations applicable to the old notes in the indenture, except for any rights under the registration rights agreement that by their terms terminate upon the consummation of the exchange offer. To the extent that old notes are tendered and accepted in the exchange offer, the trading market for old notes could be adversely affected. Consequences of Failure to Exchange All untendered old notes will continue to be subject to the restrictions on transfer provided for in the old notes and in the indenture.In general, the old notes may not be offered or sold unless registered under the Securities Act, except pursuant to an exemption from, or in a transaction not subject to, the Securities Act and applicable state securities laws.Other than in connection with the exchange offer, we do not currently anticipate that we will register the old notes under the Securities Act. Certain United States Federal Income Tax Considerations The exchange of old notes for exchange notes in the exchange offer will not be a taxable event for U.S.federal income tax purposes.For more information, see “Material Tax Consequences.” Use of Proceeds We will not receive any cash proceeds from the issuance of the exchange notes in the exchange offer. Exchange Agent Wells Fargo Bank, National Association is the exchange agent for the exchange offer.The address and telephone number of the exchange agent are set forth in the section captioned “The Exchange Offer—Exchange Agent.” 4 Table of Contents SUMMARY OF THE TERMS OF THE EXCHANGE NOTES The following summary highlights all material information contained elsewhere in this prospectus but does not contain all the information that you should consider before participating in the exchange offer.We urge you to read this entire prospectus, including the “Risk Factors” section and the consolidated financial statements and related notes incorporated by reference in this prospectus. Issuer Sun Healthcare Group, Inc. Exchange Notes Offered $200,000,000 aggregate principal amount of 91/8% Senior Secured Notes Due 2015. Maturity The exchange notes will mature on April 15, 2015. Interest The exchange notes will accrue interest at a rate per annum equal to 91/8%, payable semi-annually in arrears, on April 15 and October 15 of each year, commencing on October 15, 2007. Guaranties The exchange notes, like the old notes, will be unconditionally guaranteed, on a senior subordinated basis, by certain of our existing and future wholly owned direct and indirect subsidiaries.See “Description of the Notes—Guaranties.” Ranking The exchange notes, like the old notes, and the guarantees will be senior subordinated obligations and will: · rank junior in right of payment to all of our and the guarantors’ existing and future senior obligations; · be effectively subordinated to our and the guarantors’ existing and future secured obligations to the extent of the value of the collateral securing such obligations; and · rank equally (“pari passu”) with any of our and the guarantors’ existing and future senior subordinated indebtedness. The exchange notes will also be effectively junior to the liabilities of the non-guarantor subsidiaries. See “Description of the Notes—Ranking.” Sinking Fund None Optional Redemption We are entitled to redeem some or all of the notes at any time on or afterApril 15, 2011 at the redemption prices set forth under “Description of the Notes—Optional Redemption”.In addition, prior to April 15, 2011, we are entitled to redeem some or all of the notes at a price equal to 100% of the principal amount thereof, plus accrued and unpaid interest, if any, plus the “make whole” premium set forth under “Description of the Notes—Optional Redemption.”We are also entitled to redeem up to 35% of the aggregate principal amount of the notes until April 15, 2010 with the net proceeds of certain equity offerings at the redemption price set forth under “Description of the Notes—Optional Redemption”. 5 Table of Contents Change of Control If we experience specific kinds of changes in control, we will be required to make an offer to repurchase the notes at a price equal to 101% of their principal amount, plus accrued and unpaid interest, if any, to the date of repurchase. Use of Proceeds There will be no cash proceeds to us from the exchange offer. Certain Covenants The indenture that will govern the exchange notes contains covenants that, among other things, limits our ability and the ability of certain of our subsidiaries to: · incur or guarantee additional indebtedness or issue preferred stock; · transfer or sell assets; · pay dividends or make other restricted payments; · make certain investments; · create or incur certain liens; · transfer all or substantially all of our assets or enter into merger or consolidation transactions; and · enter into transactions with our affiliates. However, these limitations are subject to a number of important qualifications and exceptions described under “Description of Notes—Certain Covenants.” Absence of a Public Market for the Exchange Notes The exchange notes generally will be freely transferable but will also be new securities for which there will not initially be a market.Accordingly, we cannot assure you of whether a market for the exchange notes will develop or as to the liquidity of any market.We do not intend to apply for a listing of the exchange notes on any securities exchange or automated dealer quotation system. Risk Factors Investment in the exchange notes involves substantial risks.See “Risk Factors” immediately following this summary for a discussion of certain risks relating to an investment in the notes. 6 Table of Contents SUMMARY HISTORICAL AND PRO FORMA FINANCIAL DATA Historical The following historical summary financial data for the five years ended December 31, 2006 has been derived from our audited consolidated financial statements.The following historical summary financial data as of and for the three months ended March 31, 2006 and 2007 has been derived from our unaudited consolidated financial statements. 7 Table of Contents Predecessor Company(1)(2) Reorganized Company(1)(2) Two Months Ended February 28, Ten Months Ended December31, Year Ended December 31, Three Months Ended March 31, 2002(3) 2002(4) 2003(5) 2004(6) 2005(7) 2006(8) 2006 2007 (in thousands) Consolidated Statement of Operations Data: Total net revenues $ 301,846 $ 542,393 $ 663,644 $ 700,863 $ 765,782 $ 1,045,637 $ 256,756 $ 273,569 Costs and expenses: Operating salaries and benefits 176,877 333,656 414,780 418,626 461,425 598,516 146,920 156,426 Self-insurance for workers’ compensation and general and professional liability insurance 11,380 21,596 28,468 20,725 26,061 32,694 12,672 10,564 Operating administrative expenses — 30,524 19,195 21,433 23,552 27,986 7,874 7,591 Other operating costs 72,156 85,648 118,975 136,780 147,311 218,789 55,465 56,612 Facility rent expense 25,789 32,601 35,979 36,278 38,130 56,734 13,390 14,379 General and administrative expenses 14,776 43,569 43,394 44,104 47,195 49,856 11,645 12,832 Depreciation and amortization 4,465 15,966 6,223 8,192 8,389 14,866 2,867 3,920 Provision for losses on accounts receivable 417 4,213 6,862 4,264 3,369 11,124 1,448 2,440 Interest, net 2,672 12,549 16,755 8,671 11,837 18,506 4,367 2,059 (Gain) loss on extinguishment of debt, net (1,498,360 ) — — (3,394 ) 408 — — 19 (Gain) loss on sale of assets, net — (6,809 ) (4,178 ) 1,494 383 172 13 7 Loss on asset impairment — 272,293 2,774 1,028 361 — — — Extraordinary gain on sale of assets — (1,904 ) — Restructuring costs, net — — 14,676 1,972 122 — — — Loss on contract and lease termination — — — 150 — 975 — — Total costs and expenses (1,189,828 ) 843,902 703,903 700,323 768,543 1,030,218 256,661 266,849 Income (loss) before reorganization gain, net, income taxes and discontinued operations 1,491,674 — 95 6,720 Reorganization (gain) costs, net (1,483 ) — Income (loss) before income taxes and discontinued operations 1,493,157 (301,509 ) (40,259 ) 540 (2,761 ) 15,419 95 6,720 Income tax (benefit) expense 147 410 665 (1,158 ) (786 ) 731 (727 ) 2,368 Income (loss) from continuing operations 1,493,010 (301,919 ) (40,924 ) 1,698 (1,975 ) 14,688 ) 822 4,352 Discontinued operations: Income (loss) from discontinued operations (1,569 ) (136,068 ) (14,372 ) (15,005 ) 17,847 5,226 383 (79 ) Gain (loss) on disposal of discontinued operations, net of related tax expense of $785 for the year ended December 31, 2006 and $650 for the year ended December31, 2003 (6,070 ) 1 55,650 (5,320 ) 8,889 7,204 (66 ) (350 ) (Loss) gain from discontinued operations (7,639 ) (136,067 ) 41,278 (20,325 ) 26,736 12,430 317 (429 ) Net (loss) income $ 1,485,371 $ (437,986 ) $ 354 $ (18,627 ) $ 24,761 $ 27,118 $ 1,139 $ 3,923 8 Table of Contents Reorganized Company As of December 31, March 31, 2002 2003 2004 2005 2006 2007 (in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ 21,013 $ 25,574 $ 19,834 $ 16,641 $ 131,935 $ 99,670 Total current assets 371,059 182,084 156,410 181,217 299,274 261,245 Total assets 475,835 300,398 313,153 512,306 621,423 589,662 Total current liabilities 445,303 239,461 187,005 244,003 203,029 179,357 Stockholders’ (deficit) equity (187,218 ) (166,398 ) (123,380 ) (2,895 ) 144,133 148,719 (1) On February28, 2002, we emerged from proceedings under the Bankruptcy Code pursuant to the terms of our Plan of Reorganization. (2) We have updated our historical financial information to reflect the divesture of seven skilled nursing facilities, the sale of our home health segment, and the reclassification of our remaining laboratory and radiology business to assets and liabilities held for sale during 2006.GAAP requires that these operations be reclassified as discontinued operations on a retroactive basis. (3) Results for the two month period ended February28, 2002 include a $1.5billion non-cash gain on extinguishment of debt, a $1.5million gain for reorganization items due to our Chapter 11 filing, a net non-cash loss on discontinued operations of $7.6million due to the anticipated termination of ten facility lease agreements and the reduction of the carrying amount of the assets associated with the above described facilities, which facilities and assets were determined not to be integral to our core business operations. (4) Results for the ten month period ended December31, 2002 include a non-cash charge of $272.3million representing an impairment to carrying values of goodwill and other long-lived assets for continuing operations, a net gain on sale of assets of $8.7million due to the termination of ten facility lease agreements and the reduction of the carrying amount of the assets associated with the above described facilities, which facilities and assets were determined not to be integral to our core business operations, and a loss of $136.1million from discontinued operations, of which $135.5million relates to the impairment to our carrying values of goodwill and other long-lived assets for discontinued operations. (5) Results for 2003 include a non-cash charge of $2.8million representing an impairment of the carrying values of lease intangibles and other long-lived assets, a $14.7million charge related to current year restructuring, a net gain on sale of assets of $4.2million mainly due to the sale of land and buildings, a loss of $14.4million from discontinued operations and a gain of $55.6million from disposal of discontinued operations due primarily to the sale of our pharmaceutical and software development operations, termination of 126 facility lease agreements, sale of one other facility and the reductions of the carrying amount of the assets associated with the above described facilities, which facilities and assets were determined not to be integral to our core business operations. (6) Results for 2004 include a non-cash charge of $1.0million representing an impairment of the carrying values of other long-lived assets, a $2.0million charge related to restructuring, a net loss on sale of assets of $1.5million mainly due to the write-down of a property held for sale and a net gain on extinguishment of debt of $3.4million related to mortgage restructurings, a loss of $15.0million from discontinued operations and a net loss of $5.3million from disposal of discontinued operations due primarily to the sale of our clinical laboratory and radiology operations located in California and a reserve recorded in connection with the sale of a previously divested segment. 9 Table of Contents (7) Results for 2005 include revenues and expenses for December 2005 for Peak Medical Corporation (“Peak”), which we acquired that month, a $1.1 million non-cash charge for transaction costs related to the Peak acquisition, a net loss on sale of assets of $0.4 million primarily due to a write-down of a property held for sale, a net loss on extinguishment of debt of $0.4 million related to mortgage restructurings.Income from discontinued operations was $26.7 million due primarily to net reductions of $14.6million in self-insurance reserves for general and professional liability and workers’ compensation for prior years on divested facilities, and an $8.9million gain from disposal of discontinued operations primarily due to the receipt in September2005 of $7.7 million in cash proceeds from the 2003 sale of our pharmaceutical services operations, pursuant to the terms of the sale agreement. (8) Results for 2006 include a $2.5 million non-cash charge to account for certain lease rate escalation clauses, a net loss on sale of assets of $0.2 million and a $1.0 million charge for the termination of a management contract associated with the acquisition of hospice operations.Income from discontinued operations of $12.4 million, was comprised of: (i)a $6.8 million gain from the sale of our home health operations in the fourth quarter of 2006, (ii)a net $6.0 million reduction of reserves for self-insurance for general and professional liability and workers’ compensation for prior years on divested facilities, (iii)a $4.2 million non-cash gain primarily related to the sale in July2003 of our pharmaceutical services operations to Omnicare,Inc., and (iv)a $1.3million gain on the sale of one of our inpatient facilities in the fourth quarter of 2006, offset in part by (v)a $3.6 million non-cash charge for closed facilities with a continuing rent obligation, (vi)a net $1.3 million loss from divested operations from inpatient services and home health services, (vii)a $0.2million loss related to the discontinued clinical laboratory and radiology, and (viii)a $0.8 million net tax provision for discontinued operations. 10 Table of Contents Pro Forma The following summary unaudited pro forma consolidated financial data for the year ended December 31, 2006 and the three months ended March 31, 2007 shows financial results as if we had acquired Harborside as of January 1, 2006.The summary unaudited pro forma consolidated financial data also give effect to the private offering of the old notes and Harborside’s (i)acquisition of a 75% interest in Physicians Homecare, a Massachusetts home health provider, on May 1, 2006; (ii)acquisition of three facilities in Connecticut, two on August 1, 2006 and one on November 1, 2006; (iii)acquisition of 11 facilities in Kentucky on October 1, 2006; (iv)proposed acquisition of the real estate of five facilities in Connecticut that are currently leased and operated by Harborside, which is expected to close in mid-2007; and (v)the proposed acquisition of the real estate underlying four facilities in Massachusetts that are currently leased and operated by Harborside, which is expected to close in the fourth quarter of 2007, all as if the private offering of the old notes and such acquisitions had occurred on January 1, 2006.The acquisition of Harborside involved additional debt financing to fund the purchase price of the acquisition, which is also reflected in this unaudited pro forma consolidated financial data.The acquisition of Harborside will be accounted for using the purchase method of accounting and will create goodwill in the pro forma balance sheet.The amount of goodwill will be based on the difference between the fair value of the consideration transferred to Harborside’s stockholders in the acquisition and the fair value of Harborside’s identifiable net assets.You should not assume that the companies would have achieved the depicted results if they actually had been combined at the date and for the period shown or that they will achieve these results in the future.This summary unaudited pro forma consolidated financial data should be read along with the unaudited pro forma consolidated financial statements incorporated by reference in this prospectus. Year Ended December 31, 2006 Three Months Ended March 31, 2007 (in thousands) (in thousands) Consolidated Statement of Operations Data: Total net revenues $ 1,698,838 $ 438,961 Income before income taxes and discontinued operations 27,132 (1,664 ) Income from continuing operations 23,956 (1,078 ) December 31, 2006 (in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ 9,604 Total current assets 279,805 Total current liabilities 279,209 Stockholders’ equity 143,259 11 Table of Contents RISK FACTORS You should carefully consider the following factors and other information contained in this prospectus before deciding to tender outstanding notes in the exchange offer.The risk factors set forth below are generally applicable to the old notes as well as the exchange notes.Investing in the notes involves a high degree of risk.You should carefully consider the risks described below with all of the other information that is included in this prospectus and the documents incorporated herein by reference and our financial statements and the related notes incorporated by reference or contained elsewhere in this prospectus.If any of the following risks actually occur, they may materially harm our business and our financial condition and results of operations. Risks Relating to Our Business Healthcare reform legislation or regulatory action may adversely affect our business. Our revenues are heavily dependent on payments under federal and state government programs.In recent years, there have been numerous initiatives on the federal and state levels for comprehensive reforms affecting the payment for and availability of healthcare services.Aspects of certain of these initiatives, such as reductions in funding of the Medicare and Medicaid programs, potential changes in reimbursement regulations by the Centers for Medicare and Medicaid Services, enhanced pressure to contain healthcare costs by Medicare, Medicaid and other payors, greater state flexibility and additional operational requirements, could adversely affect us.In addition, we incur considerable administrative costs in monitoring the changes made within the program, determining the appropriate actions to be taken in response to those changes, and implementing the required actions to meet the new requirements and minimize the repercussions of the changes to our organization, reimbursement rates and costs.Also, different interpretations or enforcement of existing, new or amended laws and regulations could result in changes in our operations requiring capital expenditures and additional operating expenses.There can be no assurance as to the ultimate content, timing or effect of any healthcare reform legislation, nor is it possible at this time to estimate the impact of potential legislation on us.That impact may have an adverse effect on our financial condition, results of operations and cash flows. Possible changes in the case mix of residents and patients as well as payor mix and payment methodologies may significantly affect our profitability. The sources and amount of our revenues are determined by a number of factors, including the licensed bed capacity and occupancy rates of our inpatient facilities, the mix of residents and patients and the rates of reimbursement among payors.Likewise, services provided by our ancillary businesses vary based upon payor and payment methodologies.Changes in the case mix of the residents and patients as well as payor mix among private pay, Medicare and Medicaid will significantly affect our profitability.Particularly, any significant increase in our Medicaid population could have a material adverse effect on our financial position, results of operations and cash flows, especially if states operating these programs continue to limit, or more aggressively seek limits on, reimbursement rates. We may not be able to successfully integrate our acquisition of Harborside or realize the potential benefits of the acquisition, which could cause our business to suffer. InApril 2007, we acquiredHarborside.We may not be able to combine successfully the operations of Harborside with our operations and, even if such integration is accomplished, we may never realize the potential benefits of the acquisition.The integration of Harborside with our operations will also require significant attention from management, possibly reducing its ability to focus on other operations or other projects.Any delays or increased costs of combining the two companies could adversely affect our operations, financial results and liquidity. We have a significant amount of debt. In connection with the acquisition of Harborside, we entered into a new credit agreement in addition to issuing the old notes.The proceeds of the credit agreement and the old notes were principally used to finance the Harborside purchase and to refinance certain of our indebtedness and certain indebtedness of Harborside.As such, we have a significant amount of debt.Our indebtedness could have important consequences such as:requiring us to dedicate a substantial portion of our cash flows from operations to payments on our debt;limiting our ability to fund working capital, capital expenditures, acquisitions and other general corporate requirements;andmaking us more vulnerable to general adverse economic and industry conditions. 12 Table of Contents We are subject to a number of lawsuits and rely primarily on self-funded insurance programs for general and professional liability claims against us. Skilled nursing facility operators, including our inpatient services subsidiaries, are subject to lawsuits seeking to hold them liable for the negligent or other wrongful conduct of employees that result in injury or death to residents of the facilities.We currently have numerous patient care lawsuits pending against us, as well as other types of lawsuits, many of which relate to facilities that we no longer operate.Adverse determinations in legal proceedings or any governmental investigations that could lead to lawsuits, whether currently asserted or arising in the future, and any adverse publicity arising therefrom, could have a material adverse effect on our financial position, results of operations or cash flows. We self-insure for the majority of our insurable risks, primarily for general and professional liability, but also for workers’ compensation liability and employee health insurance liability through the use of self-insurance or retrospective and self-funded insurance policies and other hybrid policies, which vary by the states in which we operate.Since January 2000, we have relied upon self-funded insurance programs for general and professional liability claims, which amounts we are responsible for funding, and we have obtained excess insurance policies for claims above those amounts.The programs have the following coverages that we are responsible for self-funding: (i) for events occurring from January 1, 2000 to December 31, 2002, $1.0 million per claim, and $3.0 million aggregate per location; (ii) for claims made in 2003, $10.0 million per claim with excess coverage above this level; and (iii) for claims made in 2004, 2005, 2006 and 2007, $5.0 million per claim, with a $5.0 million excess layer that attaches at $5.0 million of liability and a $40.0 million excess layer that attaches at $10.0 million of liability.There is a risk that the amounts funded to our programs of self-insurance and future cash flows may not be sufficient to respond to all claims asserted under those programs. At March 31, 2006 and 2007, we had recorded reserves of $88.7 million and $74.9 million, respectively, for general and professional liability, but we had only pre-funded $4.9 million and $3.4 million, respectively, for such claims.We cannot assure you that a claim in excess of our insurance coverage limits will not arise.A claim against us that is not covered by, or is in excess of, our coverage limits provided by our excess insurance policies could have a material adverse effect upon us.Furthermore, we cannot assure you that we will be able to obtain additional adequate liability insurance in the future or that, if such insurance is available, it will be available on acceptable terms. Our healthcare operations are extensively regulated and adverse determinations against us could result in severe penalties, including loss of licensure and decertification. In the ordinary course of business, we are continuously subject to a wide variety of federal, state and local laws and regulations and to state and federal regulatory scrutiny, supervision and control in various areas, including referral of patients, false claims under Medicare and Medicaid, handling and disposal of medical and hazardous waste, occupational health and safety laws and the protection of health information.Such regulatory scrutiny often includes inquiries, civil and criminal investigations, examinations, audits, site visits and surveys, some of which are non-routine.If we are found to have engaged in improper practices or failed to comply with applicable law, we could be subject to civil, administrative or criminal fines, penalties, claims, enforcement actions or restitutionary relief or corporate settlement agreements with federal, state or local authorities, and reimbursement authorities could also seek our suspension or exclusion from participation in their program.The exclusion of a facility from participating in Medicare or Medicaid could have a material adverse effect on our financial position, results of operations and cash flows. 13 Table of Contents We have in the past had negative cash flow, and may not be able to maintain profitability or generate sufficient operating cash flow to fund our operations. Although we reported net income of $24.8 million and $27.1 million for 2005 and 2006, respectively, prior to June 30, 2005 our operations had not generated sufficient cash flow to operate our businesses, and, as a result, we funded operations through a combination of the proceeds of equity offerings, asset sales and borrowings under a revolving credit facility.Although our operations have generated positive cash flow during 2007, we cannot be certain we will continue to generate positive cash flow from operations in the future. We face national, regional and local competition. The healthcare industry is highly competitive and subject to continual changes in the method by which services are provided and the types of companies providing services.Our nursing facilities compete primarily on a local and regional basis with many long-term care providers, some of whom may own as few as a single nursing facility.Our ability to compete successfully varies from location to location depending on a number of factors, including the number of competing facilities in the local market, the types of services available, quality of care, reputation, age and appearance of each facility and the cost of care in each locality.Increased competition in the future could limit our ability to attract and retain residents or to expand our business. State efforts to regulate the construction or expansion of healthcare providers could impair our ability to expand our operations or make acquisitions. Some states require healthcare providers (including skilled nursing facilities, hospices and assisted living centers) to obtain prior approval, in the form of a certificate of need (“CON”) for the purchase, construction or expansion of healthcare facilities; capital expenditures exceeding a prescribed amount; or changes in services or bed capacity.To the extent that we are required to obtain a CON or other similar approvals to expand our operations, either by acquiring facilities or other companies or expanding or providing new services or other changes, our expansion could be adversely affected by our failure or inability to obtain the necessary approvals, changes in the standards applicable to those approvals, and possible delays and expenses associated with obtaining those approvals.We cannot assure you that we will be able to obtain CON approval for any future projects requiring this approval. We continue to be affected by an industry-wide shortage of qualified facility care-provider personnel and increasing labor costs. We, and other providers in the long-term care industry, have had and continue to have difficulties in retaining qualified personnel to staff our long-term care facilities, particularly nurses, and in such situations we may be required to use temporary employment agencies to provide additional personnel.The labor costs are generally higher for temporary employees than for full-time employees.In addition, many states in which we operate have increased minimum staffing standards.As minimum staffing standards are increased, we may be required to retain additional staffing.In addition, in recent years we have experienced increases in our labor costs primarily due to higher wages and greater benefits required to attract and retain qualified personnel and to increase staffing levels in our long-term and sub-acute care facilities. A similar situation exists in the rehabilitation therapy industry.We, and other providers, have had and continue to have difficulties in hiring a sufficient number of rehabilitation therapists.Under these circumstances, we and others in this industry have been required to offer higher compensation to attract and retain these personnel, and we have been forced to rely on independent contractors, at higher costs, to fulfill our contractual commitments with our customers.Existing contractual commitments, regulatory limitations and the market for these services have made it difficult for us to pass through these increased costs to our customers.As a result, our operating margins in our rehabilitation therapy business have been negatively impacted.Although we have undertaken strategic and structural initiatives to address these issues, if these initiatives are unsuccessful, our financial condition, results of operations and cash flows could be adversely affected. 14 Table of Contents Delays in collection of our accounts receivable could adversely affect our cash flows and financial condition. Prompt billing and collection are important factors in our liquidity.Billing and collection of our accounts receivable are subject to the complex regulations that govern Medicare and Medicaid reimbursement and rules imposed by non-government payors.Our inability to bill on a timely basis pursuant to these regulations and rules could subject us to payment delays that could negatively impact our cash flows and ultimately our financial condition. If we lose our key management personnel, we may not be able to successfully manage our business and achieve our objectives. Our future success depends in large part upon the leadership and performance of our executive management team, particularly Richard K.Matros, our chief executive officer, and key employees at the operating level.If we lose the services of one or more of our executive officers or key employees, or if one or more of them decides to join a competitor or otherwise compete directly or indirectly with us, we may not be able to successfully manage our business or achieve our business objectives.If we lose the services of any of our key employees at the operating or regional level, we may not be able to replace them with similarly qualified personnel, which could harm our business. We lease a significant amount of our facilities relative to our competitors. We face risks because of the number of facilities that we lease.We currently lease 140 of our 216 skilled nursing facilities.Our high percentage of leased facilities limits our control over the facilities, could hinder our ability to modify facilities to meet changing customer needs, limits our ability to directly control occupancy costs and limits our ability to exit markets.Each of our lease agreements provides that the lessor may terminate the lease for a number of reasons, including our default in any payment of rent or taxes or our breach of any covenant or agreement in the lease.Termination of any of our leases could harm our results of operations and, as with default under any of our indebtedness, could have a material adverse impact on our liquidity.Although we believe that we will be able to renew the existing leases that we wish to extend, there is no assurance that we will succeed in obtaining extensions in the future at rental rates that we believe to be reasonable or at all.Moreover, if some facilities should prove to be unprofitable, we could remain obligated for lease payments even if we decided to withdraw from those locations.We could incur special charges relating to the closing of such facilities including lease termination costs, impairment charges and other special charges that would reduce our profits. There are inherent risks related to our facilities. Our facilities or residents may suffer harm as a result of natural or other causes.A fire of unknown origin recently broke out in one of Harborside’s Kentucky facilities.At least one resident was injured in the incident.The cause of the fire remains under investigation.Fire is one among many risks inherent in operating any type of facility. If we are unable to successfully address certain material weaknesses in our internal controls, our ability to report our financial results on a timely and accurate basis may be adversely affected. As of December 31, 2006, our management determined that our financial reporting controls as they relate to lease accounting were not effective.Specifically, we incorrectly reported certain real estate lease expenses in accordance with GAAP.We, with our independent auditors, determined that we should expense certain leases with variable rent escalators on a straight-line basis over the life of the lease instead of expensing the actual cash rent paid in each period.This resulted in an additional non-cash, pre-tax charge to rent expense of $2.5 million for 2006.Accordingly, management determined that this control deficiency constitutes, by definition, a material weakness in our internal control over financial reporting. A material weakness is a control deficiency or a combination of control deficiencies that results in more than a remote likelihood that a material misstatement of the annual or interim consolidated financial statements will not be prevented or detected.We have taken steps to remediate the material weakness that include a thorough review of the classification requirements of each component line item and the individual elements that comprise each line item of the statement of operations, in accordance with GAAP.Although we have taken these steps, we cannot assure you that this or other control deficiencies will not result in a misstatement in the future. 15 Table of Contents Risk Relating To Investing In The Notes Our substantial indebtedness could prevent us from fulfilling our obligations under the notes. As of April 19, 2007 we had indebtedness of approximately $681.8 million (of which approximately $431.8 million consists of senior debt and $50.0 million is non-recourse indebtedness).In addition, we are able to borrow up to $50.0 million of revolving indebtedness under our senior secured credit facilities.Our substantial indebtedness could make it difficult for us to satisfy our obligations with respect to the notes. Despite our substantial indebtedness, we may still be able to incur more debt.This could intensify the risks associated with this indebtedness. The terms of the indenture governing the notes and our senior secured credit facilities contain restrictions on our ability to incur additional indebtedness.These restrictions are subject to a number of important qualifications and exceptions, and the indebtedness incurred in reliance on these qualifications and exceptions could be substantial.Accordingly, we could incur significant additional indebtedness in the future, all of which could constitute senior indebtedness for purposes of the notes. The agreements that govern our senior secured credit facilities and the notes contain various covenants that limit our discretion in the operation of our business. The agreements and instruments that govern both our senior secured credit facilities and the notes contain various restrictive covenants that, among other things, restrict our ability to: · incur more debt; · pay dividends, purchase company stock or make other distributions; · make certain investments; · create certain liens; · enter into transactions with affiliates; · make acquisitions; · emerge or consolidate; and · transfer or sell assets. In addition, the senior secured credit facilities contain covenants that require us to achieve and maintain certain financial tests or ratios. Our ability to comply with these covenants is subject to various risks and uncertainties.In addition, events beyond our control could affect our ability to comply with these covenants.A failure to comply with these covenants could result in an event of default under our senior secured credit facilities, which, if not cured or waived, could have a material adverse affect on our business, financial condition and results of operations.In the event of any default under our senior secured credit facilities, the lenders thereunder: · will not be required to lend any additional amounts to us; 16 Table of Contents · could elect to declare all of our outstanding borrowings, together with accrued and unpaid interest and fees, to be immediately due and payable; and · could prevent us from making debt service payments on the notes pursuant to the subordination provisions applicable to the notes, which actions could result in an event of default under the notes. If we were unable to repay debt to our secured lenders, these lenders could also proceed against the collateral securing that debt.Even if we are able to comply with all applicable covenants, the restrictions on our ability to manage our business in our sole discretion could harm our business by, among other things, limiting our ability to take advantage of financings, investments, acquisitions and other corporate transactions that may be beneficial to us. To service our indebtedness, we will require a significant amount of cash.Our ability to generate cash depends on many factors beyond our control. Our ability to make payments on and to refinance our indebtedness, including the notes, and to fund planned capital expenditures will depend on our ability to generate cash in the future.Our ability to generate sufficient cash to service our debt is subject to general economic, financial, competitive, legislative, regulatory and other factors that are beyond our control. We cannot assure you that our business will generate sufficient cash flow from operations or that future borrowings will be available to us under our senior secured credit facilities in an amount sufficient to enable us to pay our indebtedness, including the notes, or to fund our other liquidity needs.We may need to refinance all or a portion of our indebtedness, including the notes on or before maturity.We cannot assure you that we will be able to refinance any of our indebtedness, including our senior secured credit facilities and these notes, on commercially reasonable terms or at all. Your right to receive payments on the notes is junior to our existing indebtedness and possibly all of our future borrowings. The notes rank behind all of our existing indebtedness and all of our future borrowings, except any future indebtedness that expressly provides that it ranks equal with, or subordinated in right of payment to, the notes.As a result, upon any distribution to our creditors in a bankruptcy, liquidation or reorganization or similar proceeding relating to us or our property, the holders of our senior debt will be entitled to be paid in full before any payment may be made with respect to the notes. In addition, all payments on the notes will be blocked in the event of a payment default on certain senior debt and may be blocked for up to 179 consecutive days in the event of certain non-payment defaults on certain senior debt. In addition to being contractually subordinated to all existing and future senior indebtedness, our obligations under the notes will be unsecured while obligations under our senior secured credit facilities are secured by substantially all of our assets and those of our subsidiaries.If we become insolvent thereunder or are liquidated, or if payment under our senior secured credit facilities is accelerated, the lenders will have a claim on substantially all of our assets before the holders of unsecured debt, including the notes. In the event of a bankruptcy, liquidation or reorganization or similar proceeding relating to us, holders of the notes will participate with trade creditors and all other holders of our subordinated indebtedness in the assets remaining after we have paid all of our senior debt.However, because the indenture requires that amounts otherwise payable to holders of the notes in a bankruptcy or similar proceeding be paid to holders of senior debt instead, holders of the notes may receive less, ratably, than holders of trade payables in any such proceeding.In any of these cases, we may not have sufficient funds to pay all of our creditors and holders of notes may receive less, ratably, than the holders of our senior debt. 17 Table of Contents Not all our subsidiaries will guarantee the notes.After giving pro-forma effect to the acquisition of Harborside, excluding liabilities owing to us or any subsidiary guarantor, our non-guarantor subsidiaries would have had aggregate consolidated liabilities, assets and operating loss of $89.3 million, $70.5 million and $28.7 million, respectively, at or for the period ended March 31, 2007. [Use 12/31/06 information rather than 3/31/07 information] We may not have the ability to raise the funds necessary to finance the change of control offer required by the indenture. Upon the occurrence of certain specific kinds of change of control events, we will be required to offer to repurchase all notes of the principal amount thereof plus accrued and unpaid interest to the date of repurchase.However, it is possible that we will not have sufficient funds at the time of the change of control to make the required repurchase of notes or that restrictions in our senior secured credit facilities will not allow such repurchases.In addition, certain important corporate events, such as leveraged recapitalizations that would increase the level of our indebtedness, would not constitute a “Change of Control” under the indenture.See “Description of the Notes—Change of Control.” Federal and state statutes allow courts, under certain circumstances, to void guarantees and require note holders to return payments received from our subsidiary guarantors. If one of the subsidiaries that is a guarantor of the notes becomes the subject of a bankruptcy case or a lawsuit filed by unpaid creditors of any such guarantor, the guarantees entered into by these subsidiary guarantors may be reviewed under the federal bankruptcy law and comparable provisions of state fraudulent transfer laws.Under these laws, a guarantee could be voided, or claims in respect of a guarantee could be subordinated to other obligations of a guarantor if, among other things, the guarantor, at the time it incurred the indebtedness evidenced by its guarantee: · received less than reasonably equivalent value or fair consideration for entering into the guarantee; and either: · was insolvent or rendered insolvent by reason of entering into the guarantee; or · was engaged in a business or transaction for which the guarantor’s remaining assets constituted unreasonably small capital; or · intended to incur, or believed that it would incur, debts or contingent liabilities beyond its ability to pay such debts or contingent liabilities as they become due. In such event, any payment by a guarantor pursuant to its guarantee could be voided and required to be returned to the guarantor, or to a fund for the benefit of the guarantor’s creditors under those circumstances. If a guarantee of a subsidiary were voided as a fraudulent conveyance or held unenforceable for any other reason, in all likelihood holders of the notes would solely be creditors of Sun Healthcare Group, Inc.and of its subsidiaries that have validly guaranteed the notes.The notes then would in effect be structurally subordinated to all liabilities of the subsidiary whose guarantee was voided. The measures of insolvency for purposes of these fraudulent transfer laws will vary depending upon the law applied in any proceeding to determine whether a fraudulent transfer has occurred.Generally, however, a guarantor would be considered insolvent if: · the sum of its debts, including contingent liabilities, was greater than the fair saleable value of all of its assets; or 18 Table of Contents · the present fair saleable value of its assets was less than the amount that would be required to pay its probable liability on its existing debts, including contingent liabilities, as they become absolute and mature; or · it could not pay its debts or contingent liabilities as they become due. A court would likely find that a subsidiary guarantor did not receive reasonably equivalent value or fair consideration for its guarantee if the guarantor did not substantially benefit directly or indirectly from the issuance of the notes. If a court held that the subsidiary guarantees should be avoided as fraudulent conveyances, the court could void, or hold unenforceable, the subsidiary guarantees, which could mean that you may not receive any payments under the guarantees and the court may direct you to return any amounts that you have already received from any subsidiary guarantor.Furthermore, the holders of the notes would cease to have any direct claim against the applicable subsidiary guarantor.Consequently, the applicable subsidiary guarantor’s assets would be applied first to satisfy the applicable subsidiary guarantor’s other liabilities, before any portion of its assets could be applied to the payment of the notes.Sufficient funds to repay the notes may not be available from other sources, including the remaining subsidiary guarantors, if any.Moreover, the avoidance of a subsidiary guarantee could result in an event of default with respect to our and our subsidiary guarantors’ other debt that could result in acceleration of such debt (if not otherwise accelerated due to our or our subsidiary guarantors’ insolvency or other proceeding). Each subsidiary guarantee contains a provision intended to limit the guarantor’s liability to the maximum amount that it could incur without causing the incurrence of obligations under its guarantee to be a fraudulent transfer.This provision may not be effective to protect the guarantees from being voided under fraudulent transfer law or may reduce or eliminate the guarantor’s obligation to an amount that effectively makes the guarantee worthless. An active trading market may not develop for the note, which may reduce their market prices. We are offering the exchange notes to holders of the old notes.The old notes were offered and sold in April 2007 to a limited number of institutional investors and are eligible for trading in the Private Offerings, Resale and Trading through Automatic Linkages (PORTAL) Market. We do not intend to apply for a listing of the exchange notes on a securities exchange or on any automated dealer quotation system.There is no existing trading market for the notes and we cannot assure you as to the liquidity of markets that may develop for the exchange notes, your ability to sell the exchange notes or the price at which you would be able to sell the exchange notes.If such markets were to exist, the exchange notes could trade at prices that may be lower than their principal amount or purchase price depending on many factors, including: · the number of holders of the notes; · our performance; · the market for similar securities; · the interest of securities dealers in making a market in the notes; and · prevailing interest rates. 19 Table of Contents Risk Relating To The Exchange Offer\ If you choose not to exchange your old notes, the present transfer restrictions will remain in force and the market price of your old notes could decline. If you do not exchange your old notes for exchange notes under the exchange offer, then you will continue to be subject to the transfer restrictions on the old notes as set forth in the offering circular distributed in connection with the private offering of the old notes.In general, the old notes may not be offered or sold unless they are registered or exempt from registration under the Securities Act and applicable state securities laws.Except as required by the registration rights agreement, we do not intend to register resales of the old notes under the Securities Act.You should refer to “Prospectus Summary—Summary of Terms of the Exchange Offer” and “The Exchange Offer” for information about how to tender your old notes. The tender of old notes under the exchange offer will reduce the principal amount of the old notes outstanding, which may have an adverse effect upon, and increase the volatility of, the market price of the old notes due to reduction in liquidity.To the extent that old notes under the exchange offer are not tendered, there will be a decrease in the principal amount of the exchange notes outstanding, which may have an adverse effect upon, and increase the volatility of, the market price of the exchange notes due to reduced liquidity. 20 Table of Contents FORWARD-LOOKING STATEMENTS Certain statements in this prospectus and the documents incorporated by reference herein contain “forward-looking” information as that term is defined by the Private Securities Litigation Reform Act of 1995 (the “Act”) and the federal securities laws.All statements regarding our expected future financial position, results of operations, cash flows, liquidity, financing plans, business strategy, budgets, projected costs and capital expenditures, synergies, cost savings and revenue opportunities to be achieved as a result of the Harborside acquisition, competitive position, growth opportunities, plans and objectives of management for future operations and words such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “may” and other similar expressions are forward-looking statements.The forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of the Act and with the intention of obtaining the benefits of the “safe harbor” provisions of the Act.We caution you that any forward-looking statements made by us are not guarantees of future performance and that actual results may differ materially from those in the forward-looking statements as a result of various factors, including, but not limited to, the factors described under “Risk Factors.” We do not intend, and undertake no obligation, to update our forward-looking statements to reflect future events or circumstances. 21 Table of Contents USE OF PROCEEDS We will not receive any cash proceeds from the issuance of the exchange notes.In consideration for issuing the exchange notes as contemplated in this prospectus, we will receive in exchange a like principal amount of the old notes, the terms of which are identical in all material respects to the exchange notes.The old notes surrendered in exchange for the exchange notes will be retired and canceled and cannot be reissued.Accordingly, issuance of the exchange notes will not result in any change in our capitalization. The net proceeds of the offering of the old notes was $194.3 million after deducting the initial purchasers’ discount and estimated fees and expenses.We used the net proceeds from the offering of the old notes together with borrowings under our senior secured credit facilities to complete the acquisition of Harborside and certain related transactions and repay certain of our debt and the debt of Harborside.See our unaudited pro forma consolidated financial information incorporated by reference in this prospectus. RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our ratio of earnings to fixed charges for the periods indicated (1): 22 Table of Contents Year Ended December 31, Three Months Ended March 31, Two Months Ended February 28, 2002 Ten Months Ended December 31, 2002 2003 2004 2005 Historical 2006 Pro Forma 2006 2006 2007 Pro Forma 2007 303.08x (2) (2) 1.02x (2) 1.39x 1.29x 1.01x 1.78x 0.93x (1)For purposes of the ratio of earnings to fixed charges, “earnings” means income (loss) before income taxes, discontinued operations and minority interests, plus fixed charges and amortization of capitalized interest, less interest capitalized.“Fixed charges” means the sum of (a)interest expensed and capitalized (b)amortized premiums, discounts and capitalized expenses related to indebtedness and (c)the estimated interest portion within rent expense. (2) Earnings were not sufficient to cover fixed charges by approximately $301.6 million, $40.3 million,$2.9 million, and 1.8 millionfor the ten months ended December 31, 2002, theyear ended December 31, 2003,the year ended December 31, 2005, and the three months ended March 31, 2007 pro forma with Harborside, respectively. 23 Table of Contents THE EXCHANGE OFFER General We hereby offer, upon the terms and subject to the conditions set forth in this prospectus and in the accompanying letter of transmittal (which together constitute the exchange offer), to exchange up to $200,000,000 aggregate principal amount of 9⅛ Senior Subordinated Notes due 2015, which we refer to in this prospectus as the old notes, for a like principal amount of our registered 9⅛ Senior Subordinated Notes due 2015, which we refer to in this prospectus as the exchange notes, properly tendered on or prior to the expiration date and not withdrawn as permitted pursuant to the procedures described below.The exchange offer is being made with respect to all of the old notes. As of the date of this prospectus, $200,000,000 aggregate principal amount of the old notes are outstanding.This prospectus, together with the letter of transmittal, is first being sent on or about, 2007, to all holders of old notes known to us.The Company’s obligation to accept old notes for exchange pursuant to the exchange offer is subject to certain conditions set forth under “—Certain Conditions to the Exchange Offer” below. Purpose and Effect of the Exchange Offer We have entered into a registration rights agreement with the initial purchasers of the old notes, in which we agreed to file a registration statement relating to an offer to exchange the old notes for exchange notes.The registration statement of which this prospectus forms a part was filed in compliance with this obligation.The exchange notes will have terms substantially identical to the old notes except that the exchange notes will not contain terms with respect to transfer restrictions and registration rights and additional interest payable for the failure to consummate the exchange offer by the dates set forth in the registration rights agreement.Old notes in an aggregate principal amount of $200,000,000 were issued on April 12, 2007. Under the circumstances set forth below, we will use our commercially reasonable efforts to cause the SEC to declare effective a shelf registration statement with respect to the resale of the old notes and to keep the shelf registration statement effective for up to two years after the effective date of the shelf registration statement.These circumstances include: · the exchange offer is not permitted by applicable law or SEC policy; · the exchange offer is not consummated within 240 days of April 12, 2007; · if any initial purchaser so requests with respect to the old notes not eligible to be exchanged for the exchange notes and held by it following the consummation of the exchange offer; · if any holder that is not eligible to participate in the exchange offer and so requests on or prior to the 20th day after the consummation of the registered exchange offer; or · if any holder that participates in the exchange offer may not resell the exchange notes acquired by it in the exchange offer to the public without delivering a prospectus and so requests on or prior to the 20th day after the consummation of the registered exchange offer. Each holder of old notes that wishes to exchange such old notes for transferable exchange notes in the exchange offer will be required to make the following representations: · any exchange notes to be received by it will be acquired in the ordinary course of its business; · it has no arrangement or understanding with any person or entity to participate in the distribution (within the meaning of Securities Act) of the exchange notes; 24 Table of Contents · it is not our “affiliate,” as defined in Rule 405 under the Securities Act, or, if it is an affiliate, that it will comply with applicable registration and prospectus delivery requirements of the Securities Act; and · if such holder is not a broker-dealer, that it is not engaged in, and does not intend to engage in, the distribution of the exchange notes. In addition, each broker-dealer that receives exchange notes for its own account in exchange for old notes, where such old notes were acquired by such broker-dealer as a result of market-making activities or other trading activities, must acknowledge that it will deliver a prospectus in connection with any resale of such exchange notes.See “Plan of Distribution.” Resale of Exchange Notes Based on interpretations of the SEC staff set forth in no action letters issued to unrelated third parties, we believe that exchange notes issued in the exchange offer in exchange for old notes may be offered for resale, resold and otherwise transferred by any exchange note holder without compliance with the registration and prospectus delivery provisions of the Securities Act, if: • such holder is not an “affiliate” of ours within the meaning of Rule 405 under the Securities Act; • such exchange notes are acquired in the ordinary course of the holder’s business; and • the holder does not intend to participate in the distribution of such exchange notes. Any holder who tenders in the exchange offer with the intention of participating in any manner in a distribution of the exchange notes: • cannot rely on the position of the staff of the SEC set forth in “Exxon Capital Holdings Corporation” or similar interpretive letters; and • must comply with the registration and prospectus delivery requirements of the Securities Act in connection with a secondary resale transaction. If, as stated above, a holder cannot rely on the position of the staff of the SEC set forth in Exxon Capital Holdings Corp., SEC No-Action Letter (April 13, 1989) or similar interpretive letters, any effective registration statement used in connection with a secondary resale transaction must contain the selling security holder information required by Item 507 of Regulation S-K under the Securities Act. This prospectus may be used for an offer to resell, for the resale or for other retransfer of exchange notes only as specifically set forth in this prospectus.Each broker-dealer that receives exchange notes for its own account in exchange for old notes, where such old notes were acquired by such broker-dealer as a result of market-making activities or other trading activities, must acknowledge that it will deliver a prospectus in connection with any resale of the exchange notes.Please read the section captioned “Plan of Distribution” for more details regarding these procedures for the transfer of exchange notes.We have agreed that, for a period of not less than 90 days after the exchange offer is consummated, we will make this prospectus available to any broker-dealer for use in connection with any resale of the exchange notes. Terms of the Exchange Offer Upon the terms and subject to the conditions set forth in this prospectus and in the letter of transmittal, we will accept for exchange any old notes properly tendered and not withdrawn prior to the expiration date.We will issue $2,000 principal amount of exchange notes in exchange for each $2,000 principal amount of old notes surrendered under the exchange offer.Old notes may be tendered only in minimum denominations of $2,000 and in integral multiples of $1,000. 25 Table of Contents The form and terms of the exchange notes will be substantially identical to the form and terms of the old notes except the exchange notes will be registered under the Securities Act, will not bear legends restricting their transfer and will not provide for any additional interest upon our failure to fulfill our obligations under the registration rights agreement to file, and cause to become effective, a registration statement.The exchange notes will evidence the same debt as the old notes.The exchange notes will be issued under and entitled to the benefits of the same indenture that authorized the issuance of the outstanding old notes.Consequently, both series of notes will be treated as a single class of debt securities under the indenture. The exchange offer is not conditioned upon any minimum aggregate principal amount of old notes being tendered for exchange. As of the date of this prospectus, $200,000,000 aggregate principal amount of old notes are outstanding.This prospectus and the letter of transmittal are being sent to all registered holders of old notes.There will be no fixed record date for determining registered holders of old notes entitled to participate in the exchange offer. We intend to conduct the exchange offer in accordance with the provisions of the registration rights agreement, the applicable requirements of the Securities Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of the SEC.Old notes that are not tendered for exchange in the exchange offer will remain outstanding and continue to accrue interest and will be entitled to the rights and benefits such holders have under the indenture relating to the old notes. We will be deemed to have accepted for exchange properly tendered old notes when we have given oral or written notice of the acceptance to the exchange agent.The exchange agent will act as agent for the tendering holders for the purposes of receiving the exchange notes from us and delivering exchange notes to such holders.Subject to the terms of the registration rights agreements, we expressly reserve the right to amend or terminate the exchange offer, and not to accept for exchange any old notes not previously accepted for exchange, upon the occurrence of any of the conditions specified below under the caption “—Certain Conditions to the Exchange Offer.” Holders who tender old notes in the exchange offer will not be required to pay brokerage commissions or fees, or, subject to the instructions in the letter of transmittal, transfer taxes with respect to the exchange of old notes.We will pay all charges and expenses, other than those transfer taxes described below, in connection with the exchange offer.It is important that you read the section labeled “—Fees and Expenses” below for more details regarding fees and expenses incurred in the exchange offer. Expiration date; Extensions; Amendments The exchange offer will expire at 5:00 p.m., New York City time, on, 2007, unless we extend it in our sole discretion. In order to extend the exchange offer, we will notify the exchange agent orally or in writing of any extension.We will notify in writing or by public announcement the registered holders of old notes of the extension no later than 9:00 a.m., New York City time, on the business day after the previously scheduled expiration date. We reserve the right, in our sole discretion: • to delay accepting for exchange any old notes in connection with the extension of the exchange offer; • to extend the exchange offer or to terminate the exchange offer and to refuse to accept old notes not previously accepted if any of the conditions set forth below under “—Certain Conditions to the Exchange Offer” have not been satisfied, by giving oral or written notice of such delay, extension or termination to the exchange agent; or 26 Table of Contents • subject to the terms of the registration rights agreement, to amend the terms of the exchange offer in any manner, provided that in the event of a material change in the exchange offer, including the waiver of a material condition, we will extend the exchange offer period, if necessary, so that at least five business days remain in the exchange offer following notice of the material change. Any such delay in acceptance, extension, termination or amendment will be followed as promptly as practicable by written notice or public announcement thereof to the registered holders of old notes.If we amend the exchange offer in a manner that we determine to constitute a material change, we will promptly disclose such amendment in a manner reasonably calculated to inform the holders of old notes of such amendment, provided that in the event of a material change in the exchange offer, including the waiver of a material condition, we will extend the exchange offer period, if necessary, so that at least five business days remain in the exchange offer following notice of the material change.If we terminate this exchange offer as provided in this prospectus before accepting any old notes for exchange or if we amend the terms of this exchange offer in a manner that constitutes a fundamental change in the information set forth in the registration statement of which this prospectus forms a part, we will promptly file a post-effective amendment to the registration statement of which this prospectus forms a part.In addition, we will in all events comply with our obligation to make prompt payment for all old notes properly tendered and accepted for exchange in the exchange offer. Without limiting the manner in which we may choose to make public announcements of any delay in acceptance, extension, termination or amendment of the exchange offer, we shall have no obligation to publish, advertise, or otherwise communicate any such public announcement, other than by issuing a timely press release to a financial news service. Certain Conditions to the Exchange Offer Despite any other term of the exchange offer, we will not be required to accept for exchange, or exchange any exchange notes for, any old notes, and we may terminate the exchange offer as provided in this prospectus before accepting any old notes for exchange if in our reasonable judgment: • the exchange notes to be received will not be tradable by the holder without restriction under the Securities Act or the Exchange Act, and without material restrictions under the blue sky or securities laws of substantially all of the states of the United States; • the exchange offer, or the making of any exchange by a holder of old notes, would violate applicable law or any applicable interpretation of the staff of the SEC; or • any action or proceeding has been instituted or threatened in any court or by or before any governmental agency with respect to the exchange offer that, in our judgment, would reasonably be expected to impair our ability to proceed with the exchange offer. In addition, we will not be obligated to accept for exchange the old notes of any holder that has not made: • the representations described under “—Purpose and Effect of the Exchange Offer”, “—Procedures for Tendering” and “Plan of Distribution”, and • such other representations as may be reasonably necessary under applicable SEC rules, regulations or interpretations to make available to us an appropriate form for registration of the exchange notes under the Securities Act. We expressly reserve the right, at any time or at various times on or prior to the scheduled expiration date of the exchange offer, to extend the period of time during which the exchange offer is open.Consequently, we may delay acceptance of any old notes by giving written notice of such extension to the registered holders of the old notes.During any such extensions, all old notes previously tendered will remain subject to the exchange offer, and we may accept them for exchange unless they have been previously withdrawn.We will return any old notes that we do not accept for exchange for any reason without expense to their tendering holder promptly after the expiration or termination of the exchange offer. 27 Table of Contents We expressly reserve the right to amend or terminate the exchange offer on or prior to the scheduled expiration date of the exchange offer, and to reject for exchange any old notes not previously accepted for exchange, upon the occurrence of any of the conditions of the exchange offer specified above.We will give written notice or public announcement of any extension, amendment, non-acceptance or termination to the registered holders of the old notes as promptly as practicable.In the case of any extension, such notice will be issued no later than 9:00 a.m., New York City time, on the business day after the previously scheduled expiration date. These conditions are for our sole benefit and we may, in our sole discretion, assert them regardless of the circumstances that may give rise to them or waive them in whole or in part at any or at various times except that all conditions to the exchange offer must be satisfied or waived by us prior to the expiration of the exchange offer.If we fail at any time to exercise any of the foregoing rights, that failure will not constitute a waiver of such right.Each such right will be deemed an ongoing right that we may assert at any time or at various times prior to the expiration of the exchange offer.Any waiver by us will be made by written notice or public announcement to the registered holders of the notes. In addition, we will not accept for exchange any old notes tendered, and will not issue exchange notes in exchange for any such old notes, if at such time any stop order is threatened or in effect with respect to the registration statement of which this prospectus constitutes a part or the qualification of the indenture under the Trust Indenture Act of 1939, as amended. Procedures for Tendering Only a holder of old notes may tender such old notes in the exchange offer.To tender in the exchange offer, a holder must: • complete, sign and date the letter of transmittal, or a facsimile of the letter of transmittal; have the signature on the letter of transmittal guaranteed if the letter of transmittal so requires; and mail or deliver such letter of transmittal or facsimile to the exchange agent prior to the expiration date; or • comply with DTC’s Automated Tender Offer Program procedures described below. In addition, either: • the exchange agent must receive old notes along with the letter of transmittal; or • the exchange agent must receive, prior to the expiration date, a timely confirmation of book-entry transfer of such old notes into the exchange agent’s account at DTC according to the procedures for book-entry transfer described below or a properly transmitted agent’s message; or • the holder must comply with the guaranteed delivery procedures described below. To be tendered effectively, the exchange agent must receive any physical delivery of the letter of transmittal and other required documents at the address set forth below under “—Exchange Agent” prior to the expiration date. The tender by a holder that is not withdrawn prior to the expiration date will constitute an agreement between such holder and us in accordance with the terms and subject to the conditions set forth in this prospectus and in the letter of transmittal. The method of delivery of old notes, the letter of transmittal and all other required documents to the exchange agent is at the holder’s election and risk.Rather than mail these items, we recommend that holders use an overnight or hand delivery service.In all cases, holders should allow sufficient time to assure delivery to the exchange agent before the expiration date.Holders should not send us the letter of transmittal or old notes.Holders may request their respective brokers, dealers, commercial banks, trust companies or other nominees to effect the above transactions for them. 28 Table of Contents Any beneficial owner whose old notes are registered in the name of a broker, dealer, commercial bank, trust company or other nominee and who wishes to tender should contact the registered holder promptly and instruct it to tender on the owner’s behalf.If such beneficial owner wishes to tender on its own behalf, it must, prior to completing and executing the letter of transmittal and delivering its old notes, either: • make appropriate arrangements to register ownership of the old notes in such owner’s name; or • obtain a properly completed bond power from the registered holder of old notes. The transfer of registered ownership may take considerable time and may not be completed prior to the expiration date. Signatures on a letter of transmittal or a notice of withdrawal described below must be guaranteed by a member firm of a registered national securities exchange or of the National Association of Securities Dealers, Inc., a commercial bank or trust company having an office or correspondent in the United States or another “eligible institution” within the meaning of Rule 17Ad-15 under the Exchange Act, unless the old notes tendered pursuant thereto are tendered: • by a registered holder who has not completed the box entitled “Special Issuance Instructions” or “Special Delivery Instructions” on the letter of transmittal; or • for the account of an eligible institution. If the letter of transmittal is signed by a person other than the registered holder of any old notes listed on the old notes, such old notes must be endorsed or accompanied by a properly completed bond power.The bond power must be signed by the registered holder as the registered holder’s name appears on the old notes and an eligible institution must guarantee the signature on the bond power. If the letter of transmittal or any old notes or bond powers are signed by trustees, executors, administrators, guardians, attorneys-in-fact, officers of corporations or others acting in a fiduciary or representative capacity, such persons should so indicate when signing.Unless waived by us, they should also submit evidence satisfactory to us of their authority to deliver the letter of transmittal. The exchange agent and DTC have confirmed that any financial institution that is a participant in DTC’s system may use DTC’s Automated Tender Offer Program to tender.Participants in the program may, instead of physically completing and signing the letter of transmittal and delivering it to the exchange agent, transmit their acceptance of the exchange offer electronically.They may do so by causing DTC to transfer the old notes to the exchange agent in accordance with its procedures for transfer.DTC will then send an agent’s message to the exchange agent.The term “agent’s message” means a message transmitted by DTC, received by the exchange agent and forming part of the book-entry confirmation, to the effect that: • DTC has received an express acknowledgment from a participant in its Automated Tender Offer Program that is tendering old notes that are the subject of such book-entry confirmation; • such participant has received and agrees to be bound by the terms of the letter of transmittal (or, in the case of an agent’s message relating to guaranteed delivery, that such participant has received and agrees to be bound by the applicable notice of guaranteed delivery); and • the agreement may be enforced against such participant. 29 Table of Contents We will determine in our sole discretion all questions as to the validity, form, eligibility (including time of receipt), acceptance of tendered old notes and withdrawal of tendered old notes.Our determination will be final and binding.We reserve the absolute right to reject any old notes not properly tendered or any old notes the acceptance of which would, in the opinion of our counsel, be unlawful.Our interpretation of the terms and conditions of the exchange offer (including the instructions in the letter of transmittal) will be final and binding on all parties.Unless waived, any defects or irregularities in connection with tenders of old notes must be cured within such time as we shall determine.Although we intend to notify holders of defects or irregularities with respect to tenders of old notes, neither we, the exchange agent nor any other person will incur any liability for failure to give such notification.Tenders of old notes will not be deemed made until such defects or irregularities have been cured or waived.Any old notes received by the exchange agent that are not properly tendered and as to which the defects or irregularities have not been cured or waived will be returned to the exchange agent without cost to the tendering holder, unless otherwise provided in the letter of transmittal, promptly following the expiration date or termination of the exchange offer, as applicable. In all cases, we will issue exchange notes for old notes that we have accepted for exchange under the exchange offer only after the exchange agent timely receives: • old notes or a timely book-entry confirmation of such old notes into the exchange agent’s account at DTC; and • a properly completed and duly executed letter of transmittal and all other required documents or a properly transmitted agent’s message. By signing the letter of transmittal, each tendering holder of old notes will represent that, among other things: • any exchange notes that the holder receives will be acquired in the ordinary course of its business; • the holder has no arrangement or understanding with any person or entity, including any of our affiliates, to participate in the distribution of the exchange notes; • if the holder is not a broker-dealer, that it is not engaged in and does not intend to engage in the distribution of the exchange notes; and • the holder is not our “affiliate”, as defined in Rule 405 of the Securities Act, or, if it is an affiliate, that it will comply with applicable registration and prospectus delivery requirements of the Securities Act. In addition, each broker-dealer that receives exchange notes for its own account in exchange for old notes, where such old notes were acquired by such broker-dealer as a result of market-making activities or other trading activities, must acknowledge that it will deliver a prospectus in connection with any resale of such exchange notes.See “Plan of Distribution.” Book-Entry Transfer The exchange agent will make a request to establish an account with respect to the old notes at DTC for purposes of the exchange offer promptly after the date of this prospectus; and any financial institution participating in DTC’s system may make book-entry delivery of old notes by causing DTC to transfer such old notes into the exchange agent’s account at DTC in accordance with DTC’s procedures for transfer.Holders of old notes who are unable to deliver confirmation of the book-entry tender of their old notes into the exchange agent’s account at DTC or all other documents of transmittal to the exchange agent on or prior to the expiration date must tender their old notes according to the guaranteed delivery procedures described below. 30 Table of Contents Guaranteed Delivery Procedures Holders wishing to tender their old notes but whose old notes are not immediately available or who cannot deliver their old notes, the letter of transmittal or any other required documents to the exchange agent or comply with the applicable procedures under DTC’s Automated Tender Offer Program prior to the expiration date may tender if: • the tender is made through an eligible institution; • prior to the expiration date, the exchange agent receives from such eligible institution either a properly completed and duly executed notice of guaranteed delivery by facsimile transmission, mail or hand delivery or a properly transmitted agent’s message and notice of guaranteed delivery: • setting forth the name and address of the holder, the registered number(s) of such old notes and the principal amount of old notes tendered; • stating that the tender is being made thereby; and • guaranteeing that, within three (3) New York Stock Exchange trading days after the expiration date, the letter of transmittal or facsimile thereof together with the old notes or a book-entry confirmation, and any other documents required by the letter of transmittal will be deposited by the eligible institution with the exchange agent; and • the exchange agent receives such properly completed and executed letter of transmittal or facsimile thereof, as well as all tendered old notes in proper form for transfer or a book-entry confirmation, and all other documents required by the letter of transmittal, within three (3) New York Stock Exchange trading days after the expiration date. Upon request to the exchange agent, a notice of guaranteed delivery will be sent to holders who wish to tender their old notes according to the guaranteed delivery procedures set forth above. Withdrawal of Tenders Except as otherwise provided in this prospectus, holders of old notes may withdraw their tenders at any time prior to the expiration date. For a withdrawal to be effective: • the exchange agent must receive a written notice of withdrawal, which notice may be by telegram, telex, facsimile transmission or letter, at one of the addresses set forth below under “—Exchange Agent”; or • holders must comply with the appropriate procedures of DTC’s Automated Tender Offer Program system. Any such notice of withdrawal must: • specify the name of the person who tendered the old notes to be withdrawn; • identify the old notes to be withdrawn, including the principal amount of such old notes; and • where certificates for old notes have been transmitted, specify the name in which such old notes were registered, if different from that of the withdrawing holder. 31 Table of Contents If certificates for old notes have been delivered or otherwise identified to the exchange agent, then, prior to the release of such certificates, the withdrawing holder must also submit: • the serial numbers of the particular certificates to be withdrawn; and • a signed notice of withdrawal with signatures guaranteed by an eligible institution unless such holder is an eligible institution. If old notes have been tendered pursuant to the procedure for book-entry transfer described above, any notice of withdrawal must specify the name and number of the account at DTC to be credited with the withdrawn old notes and otherwise comply with the procedures of such facility.We will determine all questions as to the validity, form and eligibility, including time of receipt, of such notices, and our determination shall be final and binding on all parties.We will deem any old notes so withdrawn not to have been validly tendered for exchange for purposes of the exchange offer.Any old notes that have been properly withdrawn will be returned to the holder thereof without cost to such holder (or, in the case of old notes tendered by book-entry transfer into the exchange agent’s account at DTC according to the procedures described above, such old notes will be credited to an account maintained with DTC for old notes) promptly after withdrawal.Properly withdrawn old notes may be retendered by following one of the procedures described under “—Procedures for Tendering” above at any time prior to the expiration date. Exchange Agent Wells Fargo Bank, National Association has been appointed as exchange agent for the exchange offer.You should direct questions and requests for assistance, requests for additional copies of this prospectus or of the letter of transmittal and requests for the notice of guaranteed delivery to the exchange agent addressed as follows: For Delivery by Hand, Overnight Delivery, Registered or Certified Mail: Wells Fargo Bank Corporate Trust Services 707 Wilshire Boulevard, 17th Floor Los Angeles, California90017 Attention:Madeliena Hall By Facsimile Transmission (for eligible institutions only): (213) 614-3355 Attention:Madeliena Hall To Confirm by Telephone or for Information Call: (213) 614-2588 DELIVERY OF THE LETTER OF TRANSMITTAL TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE OR TRANSMISSION VIA FACSIMILE OTHER THAN AS SET FORTH ABOVE DOES NOT CONSTITUTE A VALID DELIVERY OF SUCH LETTER OF TRANSMITTAL. Fees and Expenses We will bear the expenses of soliciting tenders.The principal solicitation is being made by mail, however, we may make additional solicitations by telegraph, telephone or in person by our officers and regular employees and those of our affiliates. We have not retained any dealer-manager in connection with the exchange offer and will not make any payments to broker-dealers or others soliciting acceptances of the exchange offer.We will, however, pay the exchange agent reasonable and customary fees for its services and reimburse it for its related reasonable out-of-pocket expenses. Our expenses in connection with the exchange offer include: • SEC registration fees; • fees and expenses of the exchange agent and trustee; 32 Table of Contents • accounting and legal fees and printing costs; and • related fees and expenses. Transfer Taxes We will pay all transfer taxes, if any, applicable to the exchange of old notes under the exchange offer.Holders who tender their old notes for exchange will not be required to pay any transfer taxes.The tendering holder, however, will be required to pay any transfer taxes, whether imposed on the registered holder or any other person, if: • certificates representing exchange notes are to be delivered to, or are to be issued in the name of, any person other than the registered holders of the old notes tendered; • certificates representing old notes for principal amounts not tendered or accepted for exchange are to be delivered to, or are to be issued in the name of, any person other than the registered holder of old notes tendered; • tendered old notes are registered in the name of any person other than the person signing the letter of transmittal; or • a transfer tax is imposed for any reason other than the exchange of old notes under the exchange offer. If satisfactory evidence of payment of such taxes is not submitted with the letter of transmittal, the amount of such transfer taxes will be billed to that tendering holder. Consequences of Failure to Exchange Holders of old notes who do not exchange their old notes for exchange notes under the exchange offer, including as a result of failing to timely deliver old notes to the exchange agent, together with all required documentation, including a properly completed and signed letter of transmittal, will remain subject to the restrictions on transfer of such old notes: • as set forth in the legend printed on the old notes as a consequence of the issuance of the old notes pursuant to the exemptions from, or in transactions not subject to, the registration requirements of the Securities Act and applicable state securities laws; and • otherwise as set forth in the offering circular distributed in connection with the private offering of the old notes. In addition, you will no longer have any registration rights or be entitled to additional interest with respect to the old notes. In general, you may not offer or sell the old notes unless they are registered under the Securities Act, or if the offer or sale is exempt from registration under the Securities Act and applicable state securities laws.Except as required by the registration rights agreement, we do not intend to register resales of the old notes under the Securities Act. After the exchange offer is consummated, if you continue to hold any old notes, you may have difficulty selling them because there will be fewer old notes outstanding. 33 Table of Contents Accounting Treatment We will record the exchange notes in our accounting records at the same carrying value as the old notes, as reflected in our accounting records on the date of exchange.Accordingly, we will not recognize any gain or loss for accounting purposes in connection with the exchange offer. Other Participation in the exchange offer is voluntary, and you should carefully consider whether to accept.You are urged to consult your financial and tax advisors in making your own decision on what action to take. We may in the future seek to acquire untendered old notes in the open market or privately negotiated transactions, through subsequent exchange offers or otherwise.We have no present plans to acquire any old notes that are not tendered in the exchange offer or to file a registration statement to permit resales of any untendered old notes. 34 Table of Contents DESCRIPTION OF THE NOTES The old notes were, and the exchange notes offered hereby will be, issued under an Indenture (the “Indenture”), among the Company, as the issuer, the Subsidiary Guarantors therein and Wells Fargo Bank, National Association, as trustee.The terms of the notes include those stated in the Indenture and those made part of the Indenture by reference to the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).The notes are subject to all such terms, and holders of the notes are referred to the Indenture and the Trust Indenture Act for a statement thereof. The following summary describes the material terms of the Indenture but does not purport to be complete and is subject to, and qualified in its entirety by reference to, the provisions of the Indenture, including the definitions of certain terms contained therein and those terms made part of the Indenture by reference to the Trust Indenture Act. For definitions of certain capitalized terms used in the following summary, see “—Certain Definitions.” In this description, the word “Company” refers to Sun Healthcare Group, Inc.and not to any of its subsidiaries. Brief Description of the Notes and the Subsidiary Guaranties The old notes are, and the exchange notes will be: • unsecured senior subordinated obligations of the Company; • subordinated in right of payment to all existing and future Senior Indebtedness of the Company; • senior in right of payment to any future Subordinated Obligations of the Company; and • guaranteed by each Subsidiary Guarantor. The Subsidiary Guaranties are: • unsecured senior subordinated obligations of the Subsidiary Guarantors; • subordinated in right of payment to all existing and future Senior Indebtedness of the Subsidiary Guarantors; and • senior in right of payment to any future Subordinated Obligations of the Subsidiary Guarantors. Principal, Maturity and Interest The exchange notes will be limited in aggregate principal amount to $200 million.Subject to our compliance with the covenant described under the subheading “—Certain Covenants—Incurrence of Indebtedness and Issuance of Preferred Stock”, we are permitted to issue additional notes from time to time under the Indenture (the “Additional Notes”).The notes and the Additional Notes, if any, will be treated as a single class for all purposes of the Indenture, including waivers, amendments, redemptions and offers to purchase.Unless the context otherwise requires, for all purposes of the Indenture and this “Description of the Notes”, references to the notes include any Additional Notes actually issued.The exchange notes will be issued in denominations of $2,000 and any greater integral multiple of $1,000. The notes will mature on April 15, 2015.Interest on the notes will accrue at the rate of 91/8% per annum and will be payable semiannually in arrears on April 15 and October 15, commencing on October 15, 2007.We will make each interest payment to the Holders of record of these notes on the immediately preceding April 1 and October 1. Interest on the notes will accrue from April 12, 2007.Interest will be computed on the basis of a 360-day year comprised of twelve 30-day months. Optional Redemption Except as set forth below, we will not be entitled to redeem the notes at our option prior to April 15, 2011. 35 Table of Contents On and after April 15, 2011, we will be entitled at our option, to redeem all or a portion of these notes upon not less than 30 nor more than 60 days’ notice, at the redemption prices (expressed in percentages of principal amount on the redemption date), plus accrued interest to the redemption date (subject to the right of Holders of record on the relevant record date to receive interest due on the relevant interest payment date), if redeemed during the 12-month period commencing on April 15 of the years set forth below: Period Redemption Price 2011 104.563 % 2012 102.281 % 2013 and thereafter 100.00 % Prior to April 15, 2010, we will be entitled, at our option, on one or more occasions to redeem notes in an aggregate principal amount not to exceed 35% of the aggregate principal amount of the notes issued at a redemption price (expressed as a percentage of principal amount) of 109.125%, plus accrued and unpaid interest to the redemption date, with the net cash proceeds from one or more Public Equity Offerings; provided, however, that: (1) at least 65% of such aggregate principal amount of notesremains outstanding immediately after the occurrence of each such redemption (other than notes held, directly or indirectly, by the Company or its Affiliates); and (2) each such redemption occurs within 90 days after the date of the related Public Equity Offering. Prior to April 15, 2011, we will be entitled, at our option, to redeem all or a portion of the notes at a redemption price equal to 100% of the principal amount of the notes plus the Applicable Premium as of, and accrued and unpaid interest to, the redemption date (subject to the right of Holders on the relevant record date to receive interest due on the relevant interest payment date).Notice of such redemption must be mailed by first-class mail to each Holder’s registered address, not less than 30 nor more than 60 days prior to the redemption date. “Applicable Premium” means with respect to a note at any redemption date, the greater of (1)1.00% of the principal amount of such note and (2)the excess of (A) the present value at such redemption date of (i)the redemption price of such note on April 15, 2011 (such redemption price being described in the second paragraph in this “—Optional Redemption” section exclusive of any accrued interest) plus (ii)all required remaining scheduled interest payments due on such note through April 15, 2011 (but excluding accrued and unpaid interest to the redemption date), computed using a discount rate equal to the Adjusted Treasury Rate, over (B) the principal amount of such note on such redemption date. “Adjusted Treasury Rate” means, with respect to any redemption date, (1)the yield, under the heading which represents the average for the immediately preceding week, appearing in the most recently published statistical release designated “H.15(519)” or any successor publication which is published weekly by the Board of Governors of the Federal Reserve System and which establishes yields on actively traded United States Treasury securities adjusted to constant maturity under the caption “Treasury Constant Maturities”, for the maturity corresponding to the Comparable Treasury Issue (if no maturity is within three months before or after April 15, 2011, yields for the two published maturities most closely corresponding to the Comparable Treasury Issue shall be determined and the Adjusted Treasury Rate shall be interpolated or extrapolated from such yields on a straight line basis, rounding to the nearest month) or (2)if such release (or any successor release) is not published during the week preceding the calculation date or does not contain such yields, the rate per year equal to the semi-annual equivalent yield to maturity of the Comparable Treasury Issue (expressed as a percentage of its principal amount) equal to the Comparable Treasury Price for such redemption date, in each case calculated on the third Business Day immediately preceding the redemption date, in each case, plus 0.50%. “Comparable Treasury Issue” means the United States Treasury security selected by the Quotation Agent as having a maturity comparable to the remaining term of the notes from the redemption date to April 15, 2011, that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of a maturity most nearly equal to April 15, 2011. 36 Table of Contents “Comparable Treasury Price” means, with respect to any redemption date, if clause (2) of the Adjusted Treasury Rate definition is applicable, the average of three, or such lesser number as is obtained by the Trustee, Reference Treasury Dealer Quotations for such redemption date. “Quotation Agent” means the Reference Treasury Dealer selected by the Trustee after consultation with the Company. “Reference Treasury Dealer” means Credit Suisse Securities (USA) LLC and its successors and assigns, CIBC World Markets Corp.and its successors and assigns, UBS Securities LLC and its successors and assigns, and Jefferies & Company, Inc.and its successors and assigns. “Reference Treasury Dealer Quotations” means with respect to each Reference Treasury Dealer and any redemption date, the average, as determined by the Trustee, of the bid and asked prices for the Comparable Treasury Issue, expressed in each case as a percentage of its principal amount, quoted in writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m., New York City time, on the third Business Day immediately preceding such redemption date. Selection and Notice of Redemption If we are redeeming less than all the notes at any time, the Trustee will select notes on a pro rata basis to the extent practicable. We will redeem notes of $2,000 or less in whole and not in part.We will cause notices of redemption to be mailed by first-class mail at least 30 but not more than 60 days before the redemption date to each Holder of notes to be redeemed at its registered address. If any note is to be redeemed in part only, the notice of redemption that relates to that note will state the portion of the principal amount thereof to be redeemed.We will issue a new note in a principal amount equal to the unredeemed portion of the original note in the name of the Holder upon cancellation of the original note.Notes called for redemption become due on the date fixed for redemption.On and after the redemption date, interest ceases to accrue on notes or portions of them called for redemption. Mandatory Redemption; Offers to Purchase; Open Market Purchases We are not required to make any mandatory redemption or sinking fund payments with respect to the notes.However, under certain circumstances, we may be required to offer to purchase notes as described under the captions “—Change of Control” and “—Certain Covenants—Asset Sales.” We may at any time and from time to time purchase notes in the open market or otherwise. Guaranties The Subsidiary Guarantors will jointly and severally guarantee, on a senior subordinated basis, our obligations under these notes.The obligations of each Subsidiary Guarantor under its Subsidiary Guaranty will be limited as necessary to prevent that Subsidiary Guaranty from constituting a fraudulent conveyance under applicable law.See “Risk Factors—Federal and State statutes allow courts, under certain circumstances, to void guarantees and require note holders to return payments received from our subsidiary guarantors.” Each Subsidiary Guarantor that makes a payment under its Subsidiary Guaranty will be entitled, upon payment in full of all guarantied obligations under the Indenture, to a contribution from each other Subsidiary Guarantor in an amount equal to such other Subsidiary Guarantor’s pro rata portion of such payment based on the respective net assets of all the Subsidiary Guarantors at the time of such payment determined in accordance with GAAP. Pursuant to the Indenture, (A)a Subsidiary Guarantor may consolidate with, merge with or into, or transfer all or substantially all its assets to any other Person to the extent described below under “—Certain Covenants 37 Table of Contents Merger, Consolidation or Sale of Assets” and (B)the Capital Stock of a Subsidiary Guarantor may be sold or otherwise disposed of to another Person to the extent described below under “—Certain Covenants—Asset Sales”; provided, however, that, in the case of a consolidation, merger or transfer of all or substantially all the assets of such Subsidiary Guarantor, if such other Person is not the Company, or a Subsidiary Guarantor, such Subsidiary Guarantor’s obligations under its Subsidiary Guaranty must be expressly assumed by such other Person, except that such assumption will not be required in the case of: (1) the sale or other disposition (including by way of consolidation or merger) of a Subsidiary Guarantor, including the sale or disposition of Capital Stock of a Subsidiary Guarantor, following which such Subsidiary Guarantor is no longer a Subsidiary; or (2) the sale or disposition of all or substantially all the assets of a Subsidiary Guarantor; in each case other than to the Company or a Subsidiary of the Company and as permitted by the Indenture and if in connection therewith the Company provides an Officers’ Certificate to the Trustee to the effect that the Company will comply with its obligations described below under “—Certain Covenants—Asset Sales” in respect of such disposition.Upon any sale or disposition described in clause (1) or (2) above, the obligor on the related Subsidiary Guaranty will be released from its obligations thereunder. The Subsidiary Guaranty of a Subsidiary Guarantor also will be released: (1) upon the designation of such Subsidiary Guarantor as an Unrestricted Subsidiary; (2) at such time as such Subsidiary Guarantor does not have any Indebtedness outstanding that would have required such Subsidiary Guarantor to enter into a Guaranty Agreement pursuant to the covenant described under “—Certain Covenants—Future Guaranties”; or (3) if we exercise our legal defeasance option or our covenant defeasance option as described under “—Defeasance” or if our obligations under the Indenture are discharged as provided for under “—Satisfaction and Discharge” or otherwise in accordance with the terms of the Indenture. Ranking Senior Indebtedness versus Notes The payment of the principal of, premium, if any, and interest on the notes and the payment of any Subsidiary Guaranty will be subordinate in right of payment to the prior payment in full of all Senior Indebtedness of the Company or the relevant Subsidiary Guarantor, as the case may be, including the obligations of the Company and such Subsidiary Guarantor under the Senior Credit Facilities. As of March 31, 2007, after giving pro forma effect to the Transactions: (1) the Company’s Senior Indebtedness would have been approximately $325.0 million, substantially all of which is secured; and (2) the Senior Indebtedness of the Subsidiary Guarantors would have been approximately $403.4 million, substantially all of which is secured. Although the Indenture contains limitations on the amount of additional Indebtedness that the Company and the Subsidiary Guarantors may incur, under certain circumstances the amount of such Indebtedness could be substantial and, in any case, such Indebtedness may be Senior Indebtedness.See “—Certain Covenants—Incurrence of Indebtedness and Issuance of Preferred Stock.” 38 Table of Contents Liabilities of Subsidiaries versus Notes A substantial portion of our operations is conducted through our Subsidiaries.Subsidiary Guaranties may be released under certain circumstances.In addition, our future Subsidiaries may not be required to guarantee the notes.Claims of creditors of any non-guarantor Subsidiaries and joint ventures, including trade creditors and creditors holding indebtedness or guarantees issued by such non-guarantor Subsidiaries and joint ventures, and claims of preferred stockholders of such non-guarantor Subsidiaries and joint ventures, generally will have priority with respect to the assets and earnings of such non-guarantor Subsidiaries and joint ventures over the claims of creditors of the Company, including Holders, even if such claims do not constitute Senior Indebtedness.Accordingly, the notes will be effectively subordinated to creditors (including trade creditors) and preferred stockholders, if any, of such non-guarantor Subsidiaries and joint ventures. After giving pro forma effect to the Transactions, our non-guarantor subsidiaries would have had aggregate consolidated liabilities, excluding liabilities owing to the Company or any Subsidiary Guarantor, as of March 31, 2007, of $89.3 million.Although the Indenture limits the incurrence of Indebtedness and issuance of Preferred Stock by certain of our Subsidiaries, such limitation is subject to a number of significant qualifications.Moreover, the Indenture does not impose any limitation on the incurrence by such Subsidiaries of liabilities that are not considered Indebtedness or Preferred Stock under the Indenture.See “—Certain Covenants—Incurrence of Indebtedness and Issuance of Preferred Stock.” Other Senior Subordinated Indebtedness versus Notes Only Indebtedness of the Company or a Subsidiary Guarantor that is Senior Indebtedness will rank senior to the notes and the relevant Subsidiary Guaranty in accordance with the provisions of the Indenture.The notes and each Subsidiary Guaranty will in all respects rank pari passu with all other Senior Subordinated Indebtedness of the Company and the relevant Subsidiary Guarantor, respectively. We and the Subsidiary Guarantors have agreed in the Indenture that we and they will not incur any Indebtedness that is subordinate or junior in right of payment to our Senior Indebtedness or the Senior Indebtedness of such Subsidiary Guarantors, unless such Indebtedness is Senior Subordinated Indebtedness of the Company or the Subsidiary Guarantors, as applicable, or is expressly subordinated in right of payment to Senior Subordinated Indebtedness of the Company or the Subsidiary Guarantors, as applicable.The Indenture does not treat (1) unsecured Indebtedness as subordinated or junior to Secured Indebtedness merely because it is unsecured or (2) Senior Indebtedness as subordinated or junior to any other Senior Indebtedness merely because it has a junior priority with respect to the same collateral. Payment of Notes We are not permitted to pay principal of, premium, if any, or interest on the notes or make any deposit pursuant to the provisions described under “—Defeasance” below and may not purchase, redeem or otherwise retire any notes (collectively, “pay the Notes”) (except that Holders of notes may receive and retain Permitted Junior Securities and payments made from either of the trusts described under “—Defeasance” and “—Satisfaction and Discharge”) if either of the following occurs (a “Payment Default”): (1) any Obligation on any Designated Senior Debt of the Company is not paid in full in cash when due; or (2) any other default on Designated Senior Debt of the Company occurs and the maturity of such Senior Indebtedness is accelerated in accordance with its terms; unless, in either case, the Payment Default has been cured or waived and any such acceleration has been rescinded or such Designated Senior Debt has been paid in full in cash.Regardless of the foregoing, we are permitted to pay the notes if we and the Trustee receive written notice approving such payment from the Representatives of all Designated Senior Debt with respect to which the Payment Default has occurred and is continuing. 39 Table of Contents During the continuance of any default (other than a Payment Default) with respect to any Designated Senior Debt of the Company pursuant to which the maturity thereof may be accelerated without further notice (except such notice as may be required to effect such acceleration) or the expiration of any applicable grace periods, we are not permitted to pay the Notes for a period (a “Payment Blockage Period”) commencing upon the receipt by the Trustee (with a copy to us) of written notice (a “Blockage Notice”) of such default from the Representative of such Designated Senior Debt specifying an election to effect a Payment Blockage Period and ending 179 days thereafter.The Payment Blockage Period will end earlier if such Payment Blockage Period is terminated: (1) by written notice to the Trustee and us from the Person or Persons who gave such Blockage Notice; (2) because the default giving rise to such Blockage Notice is cured, waived or otherwise no longer continuing; or (3) because such Designated Senior Debt has been discharged or repaid in full in cash. Notwithstanding the provisions described in the immediately preceding paragraph, unless the holders of such Designated Senior Debt or the Representative of such Designated Senior Debt have accelerated the maturity of such Designated Senior Debt, we are permitted to resume paying the notes after the end of such Payment Blockage Period, subject however to the provisions discussed in the second preceding paragraph.The Notes shall not be subject to more than one Payment Blockage Period in any consecutive 360-day period irrespective of the number of defaults with respect to Designated Senior Debt of the Company during such period. Upon any payment or distribution of the assets of the Company upon a total or partial liquidation or dissolution or reorganization of or similar proceeding relating to the Company or its property: (1) the holders of Senior Indebtedness of the Company will be entitled to receive payment in full in cash or Cash Equivalents of such Senior Indebtedness before the Holders are entitled to receive any payment; (2) until the Senior Indebtedness of the Company is paid in full in cash or Cash Equivalents, any payment or distribution to which Holders would be entitled but for the subordination provisions of the Indenture will be made to holders of such Senior Indebtedness as their interests may appear, except that Holders may receive and retain Permitted Junior Securities and payments from either of the trusts described under “—Defeasance” and “—Satisfaction and Discharge”; and (3) if a distribution is made to Holders that, due to the subordination provisions, should not have been made to them, such Holders are required to hold it in trust for the holders of Senior Indebtedness of the Company and pay it over to them as their interests may appear. The subordination and payment blockage provisions described above will not prevent a Default from occurring under the Indenture upon the failure of the Company to pay interest or principal with respect to the notes when due by their terms.If payment of the notes is accelerated because of an Event of Default, the Company or the Trustee must promptly notify the holders of Designated Senior Debt of the Company or the Representative of such Designated Senior Debt of the acceleration.If any Designated Senior Debt of the Company is outstanding, neither the Company nor any Subsidiary Guarantor may pay the notes until five Business Days after the Representatives of all the issues of such Designated Senior Debt receive notice of such acceleration and, thereafter, may pay the Notes only if the Indenture otherwise permits payment at that time. A Subsidiary Guarantor’s obligations under its Subsidiary Guaranty are senior subordinated obligations.As such, the rights of Holders to receive payment by a Subsidiary Guarantor pursuant to its Subsidiary Guaranty will be subordinated in right of payment to the rights of holders of Senior Indebtedness of such Subsidiary Guarantor.The terms of the subordination and payment blockage provisions described above with respect to the Company’s obligations under the notes apply equally to a Subsidiary Guarantor and the obligations of such Subsidiary Guarantor under its Subsidiary Guaranty. 40 Table of Contents By reason of the subordination provisions contained in the Indenture, in the event of a liquidation or insolvency proceeding, creditors of the Company or a Subsidiary Guarantor who are holders of Senior Indebtedness of the Company or a Subsidiary Guarantor, as the case may be, may recover more, ratably, than the Holders, and creditors of ours who are not holders of Senior Indebtedness may recover less, ratably, than holders of our Senior Indebtedness and may recover more, ratably, than the Holders. The terms of the subordination provisions described above will not apply to payments from money or the proceeds of U.S.Government Obligations held in trust by the Trustee for the payment of principal of and interest on the notes pursuant to the provisions described under “—Defeasance”or “—Satisfaction and Discharge.” Book-Entry, Delivery and Form General Except as set forth below, the exchange notes will be represented by one or more global notes in registered, global form without coupons (a “Global Note”).Each Global Note shall be deposited with the Trustee, as custodian for, and registered in the name of DTC or a nominee thereof.The old notes to the extent validly tendered and accepted and directed by their holders in their letters of transmittal, will be exchanged through book-entry electronic transfer for the Global Note. Except as set forth below, the Global Note may be transferred, in whole but not in part, solely to another nominee of DTC or to a successor of DTC or its nominee.Beneficial interests in the Global Note may not be exchanged for notes in certificated form except in the limited circumstances described below.See “—Exchange of Notes for Certificated Notes.”In addition, transfer of beneficial interests in the Global Notes will be subject to the applicable rules and procedures of DTC and its direct or indirect participants, which may change from time to time. Depository Procedures The following description of the operations and procedures of DTC is provided solely as a matter of convenience.These operations and procedures are solely within the control of the respective settlement systems and are subject to changes by them.We take no responsibility for these operations and procedures and urge investors to contact the system or their participants directly to discuss these matters. DTC has advised us that DTC is a limited-purpose trust company organized under the laws of the State of New York, a “banking organization” within the meaning of the New York Banking Law, a member of the Federal Reserve System, a “clearing corporation” within the meaning of the Uniform Commercial Code and a “clearing agency” registered pursuant to the provisions of Section17A of the Exchange Act.DTC was created to hold securities for its participating organizations (collectively, the “participants”) and to facilitate the clearance and settlement of transactions in those securities between participants through electronic book-entry changes in accounts of its participants.The participants include securities brokers and dealers (including the initial purchasers), banks, trust companies, clearing corporations and certain other organizations.Access to DTC’s system is also available to other entities such as banks, brokers, dealers and trust companies that clear through or maintain a custodial relationship with a participant, either directly or indirectly (collectively, the “indirect participants”).Persons who are not participants may beneficially own securities held by or on behalf of DTC only through the participants or the indirect participants.The ownership interests in, and transfers of ownership interests in, each security held by or on behalf of DTC are recorded on the records of the participants and indirect participants DTC has also advised us that, pursuant to procedures established by it: (1) upon deposit of the Global Notes, DTC will credit the accounts of participants designated by the initial purchasers with portions of the principal amount of the Global Notes; and (2) ownership of these interests in the Global Notes will be shown on, and the transfer of ownership of these interests will be effected only through, records maintained by DTC (with respect to the participants) or by the participants and the indirect participants (with respect to other owners of beneficial interests in the Global Notes) 41 Table of Contents Investors in the Global Notes who are participants in DTC’s system may hold their interests therein directly through DTC.Investors in the Global Notes who are not participants may hold their interests therein indirectly through organizations which are participants in such system.All interests in a Global Note may be subject to the procedures and requirements of DTC.The laws of some states require that certain Persons take physical delivery in definitive form of securities that they own.Consequently, the ability to transfer beneficial interests in a Global Note to such Persons will be limited to that extent.Because DTC can act only on behalf of participants, which in turn act on behalf of indirect participants, the ability of a Person having beneficial interests in a Global Note to pledge such interests to Persons that do not participate in the DTC system, or otherwise take actions in respect of such interests, may be affected by the lack of a physical certificate evidencing such interests. Except as described below, owners of an interest in the Global Notes will not have notes registered in their names, will not receive physical delivery of notes in certificated form and will not be considered the registered owners or “holders” thereof under the Indenture for any purpose. Payments in respect of the principal of, and interest and premium, if any, on a Global Note registered in the name of DTC or its nominee will be payable to DTC in its capacity as the registered holder under the Indenture.Under the terms of the Indenture, the Company and the Trustee will treat the Persons in whose names the notes, including the Global Notes, are registered as the owners of the notes for the purpose of receiving payments and for all other purposes.Consequently, neither the Company, the Trustee nor any agent of the Company or the Trustee has or will have any responsibility or liability for: (1) any aspect of DTC’s records or any participant’s or indirect participant’s records relating to or payments made on account of beneficial ownership interests in the Global Notes or for maintaining, supervising or reviewing any of DTC’s records or any participant’s or indirect participant’s records relating to the beneficial ownership interests in the Global Notes; or (2) any other matter relating to the actions and practices of DTC or any of its participants or indirect participants. DTC has advised us that its current practice, upon receipt of any payment in respect of securities such as the notes (including principal and interest), is to credit the accounts of the relevant participants with the payment on the payment date unless DTC has reason to believe it will not receive payment on such payment date.Each relevant participant is credited with an amount proportionate to its beneficial ownership of an interest in the principal amount of the relevant security as shown on the records of DTC.Payments by the participants and the indirect participants to the beneficial owners of notes will be governed by standing instructions and customary practices and will be the responsibility of the participants or the indirect participants and will not be the responsibility of DTC, the Trustee or the Company.Neither the Company nor the Trustee will be liable for any delay by DTC or any of its participants in identifying the beneficial owners of the notes, and the Company and the Trustee may conclusively rely on and will be protected in relying on instructions from DTC or its nominee for all purposes. Transfers between participants in DTC will be effected in accordance with DTC’s procedures, and will be settled in same-day funds. DTC has advised the Company that it will take any action permitted to be taken by a Holder of notes only at the direction of one or more participants to whose account DTC has credited the interests in the Global Notes and only in respect of such portion of the aggregate principal amount of the notes as to which such participant or participants has or have given such direction.However, if there is an Event of Default under the notes, DTC reserves the right to exchange the Global Notes for notes in certificated form, and to distribute such notes to its participants. Although DTC has agreed to the foregoing procedures in order to facilitate transfers of interests in the Global Notes among participants, it is under no obligation to perform such procedures, and such procedures may be discontinued or changed at any time.Neither the Company nor the Trustee nor any of their respective agents will have any responsibility for the performance by DTC or its participants or indirect participants of their respective obligations under the rules and procedures governing their operations. 42 Table of Contents Exchange of Global Notes for Certificated Notes A Global Note is exchangeable for definitive notes in registered certificated form if: (1) DTC (A)notifies the Company that it is unwilling or unable to continue as depository for the Global Note or (B)has ceased to be a clearing agency registered under the Exchange Act and, in each case, a successor depositary is not appointed; or (2) the Company, at its option, notifies the Trustee in writing that it elects to cause the issuance of the certificated notes. In addition, beneficial interests in a Global Note may be exchanged for certificated notes upon prior written notice to the Trustee by or on behalf of DTC in accordance with the Indenture.In all cases, certificated notes delivered in exchange for any Global Note or beneficial interest therein will be registered in names, and issued in any approved denominations, requested by or on behalf of DTC (in accordance with its customary procedures). Same Day Settlement and Payment The Company will make payments in respect of the notes represented by the Global Notes (including principal, premium, if any, and interest, if any) by wire transfer of immediately available funds to the accounts specified by the Global Note Holder.The Company will make all payments of principal, premium, if any, and interest, if any, with respect to certificated notes by wire transfer of immediately available funds to the accounts specified by the Holders thereof or, if no such account is specified, by mailing a check to each such Holder's registered address.The Company expects that secondary trading in the certificated notes will also be settled in immediately available funds. Change of Control If a Change of Control occurs, each Holder will have the right to require the Company to repurchase all or any part (equal to $2,000 or any greater amount in multiples of $1,000) of that Holder’s Notes pursuant to the Change of Control Offer (as defined below).In the Change of Control Offer, the Company will offer a payment in cash equal to 101% of the aggregate principal amount of notes repurchased plus accrued and unpaid interest thereon, if any, to the date of purchase (the “Change of Control Payment”).Within 60 days following any Change of Control, the Company will mail a notice (the “Change of Control Offer”) to each Holder describing the transaction or transactions that constitute the Change of Control and offering to repurchase Notes on a date (the “Change of Control Payment Date”) no earlier than 30 days and no later than 60 days from the date the notice is mailed, other than as may be required by law, pursuant to the procedures required by the Indenture and described in such notice.The Company will comply with the requirements of Rule 14e-1 under the Exchange Act and any other securities laws and regulations thereunder to the extent such laws and regulations are applicable in connection with the repurchase of the notes as a result of a Change of Control.To the extent that the provisions of any securities laws or regulations conflict with the provisions of the Indenture relating to such Change of Control Offer, the Company will comply with the applicable securities laws and regulations and shall not be deemed to have breached its obligations described in the Indenture by virtue thereof. On the Change of Control Payment Date, the Company will, to the extent lawful: (1) accept for payment all notes or portions thereof in minimum amounts equal to $2,000 or an integral multiple of $1,000 in excess thereof properly tendered pursuant to the Change of Control Offer; 43 Table of Contents (2) deposit with the Paying Agent an amount equal to the Change of Control Payment in respect of all Notes or portions thereof so tendered; and (3) deliver or cause to be delivered to the Trustee the Notes so accepted together with an Officers’ Certificate stating the aggregate principal amount of notes or portions thereof being purchased by the Company. The Paying Agent will promptly mail to each Holder of Notes so tendered the Change of Control Payment for such notes, and the Trustee will promptly authenticate and mail (or cause to be transferred by book entry) to each Holder a new note equal in principal amount to any unpurchased portion of the Notes surrendered, if any; provided, however, that each such new Note will be in a principal amount of $2,000 or any greater amount in multiples of $1,000. If making a Change of Control Payment would violate any outstanding Senior Indebtedness of the Company, prior to complying with any of the provisions of this “Change of Control” covenant, but in any event within 90 days following a Change of Control, the Company will either repay such Senior Indebtedness or obtain the requisite consents under the agreements governing such Senior Indebtedness to permit the repurchase of notes required by this covenant.The Company will publicly announce the results of the Change of Control Offer on or as soon as practicable after the Change of Control Payment Date. The provisions described above that require the Company to make a Change of Control Offer following a Change of Control will be applicable regardless of whether or not any other provisions of the Indenture are applicable.Except as described above with respect to a Change of Control, the Indenture does not contain provisions that permit the Holders to require that the Company repurchase or redeem the notes in the event of a takeover, recapitalization or similar transaction. Certain of the Company’s Senior Indebtedness prohibits the Company from purchasing any notes in the event of a Change of Control, and also provides that certain change of control events with respect to the Company would constitute a default under the agreements governing the Senior Indebtedness.Any future credit agreements or other agreements relating to Senior Indebtedness to which the Company become a party may contain similar restrictions and provisions.In the event a Change of Control occurs at a time when the Company is prohibited from purchasing notes, the Company could seek the consent of its senior lenders to the purchase of notes or could attempt to refinance the borrowings that contain such prohibition.If the Company does not obtain such a consent or repay such borrowings, the Company will remain prohibited from purchasing notes.In such case, the Company’s failure to offer to purchase the notes or its failure to purchase tendered notes would result in an Event of Default under the Indenture, which would, in turn, constitute a default under such Senior Indebtedness.In such circumstances, the subordination provisions in the Indenture would likely restrict payments to the Holders. The Company will not be required to make a Change of Control Offer upon a Change of Control if a third party makes the Change of Control Offer in the manner, at the times and otherwise in compliance with the requirements set forth in the Indenture applicable to a Change of Control Offer made by the Company and purchases all notes validly tendered and not withdrawn under such Change of Control Offer or if notice of redemption has been given pursuant to “Optional Redemption” above. Our ability to pay cash to the Holders of the notes following the occurrence of a Change of Control may be limited by our then-existing financial resources.Therefore, sufficient funds may not be available when necessary to make any required repurchases. The Change of Control purchase feature of the notes may in certain circumstances make more difficult or discourage a sale or takeover of us and, thus, the removal of incumbent management.The Change of Control purchase feature is a result of negotiations between the Initial Purchasers and us.As of the Issue Date we had no present intention to engage in a transaction involving a Change of Control, although it is possible that we could decide to do so in the future.Subject to the limitations discussed below, we could, in the future, enter into certain transactions, including acquisitions, refinancings or other recapitalizations, that would not constitute a Change of Control under the Indenture, but that could increase the amount of indebtedness outstanding at such time or otherwise affect our capital structure or credit ratings.Restrictions on our ability to incur additional Indebtedness are contained in the covenants described under “—Certain Covenants—Incurrence of Indebtedness and Issuance of Preferred Stock” and “—Certain Covenants—Liens.” Such restrictions in the Indenture can be waived only with the consent of the Holders of a majority in principal amount of the notes then outstanding.Except for the limitations contained in such covenants, however, the Indenture will not contain any covenants or provisions that may afford Holders of the notes protection in the event of a highly leveraged transaction. 44 Table of Contents The definition of Change of Control includes a phrase relating to the sale, lease, transfer, conveyance or other disposition of “all or substantially all” of the assets of the Company and its Subsidiaries taken as a whole.Although there is a limited body of case law interpreting the phrase “substantially all”, no precise, established definition of the phrase exists under applicable law.Accordingly, in certain circumstances there may be a degree of uncertainty as to whether a particular transaction would involve a disposition of “all or substantially all” of the assets of the Company and its Subsidiaries taken as a whole to another Person or group.As a result, it may be unclear as to whether a Change of Control has occurred and whether a Holder of notes may require the Company to make an offer to repurchase the notes as described above. The provisions under the Indenture relative to our obligation to make an offer to repurchase the notes as a result of a Change of Control may be waived or modified with the written consent of the Holders of a majority in principal amount of the notes. Certain Covenants Restricted Payments The Company will not, and will not permit any of its Restricted Subsidiaries to, directly or indirectly: (1) declare or pay any dividend or make any other payment or distribution on account of the Company’s or any of its Restricted Subsidiary’s Equity Interests (including any payment on such Equity Interests in connection with any merger or consolidation involving the Company) or to the direct or indirect holders of the Company’s or any of its Restricted Subsidiary’s Equity Interests in their capacity as such other than dividends or distributions payable in Qualified Equity Interests and other than dividends or distributions payable to the Company or a Restricted Subsidiary; (2) purchase, redeem or otherwise acquire or retire for value (including, in connection with any merger or consolidation involving the Company) any Equity Interests of the Company or any direct or indirect parent of the Company; (3) make any payment on or with respect to, or purchase, redeem, defease or otherwise acquire or retire for value any Indebtedness of the Company or a Subsidiary Guarantor that is contractually subordinated to the notes or the Subsidiary Guaranties, except (i) payments of interest or principal at Stated Maturity thereof, (ii) payments of interest or principal on or in respect of Indebtedness owed to and held by the Company or any Restricted Subsidiary and (iii) payments, purchases, redemptions, defeasances or other acquisitions or retirements for value in anticipation of satisfying a scheduled maturity, sinking fund or amortization or other installment obligation or mandatory redemption, in each case, due within one year of the Stated Maturity thereof; or (4) make any Restricted Investment; (all such payments and other actions set forth in clauses (1) through (4) above being collectively referred to as “Restricted Payments”); unless, at the time of and after giving effect to such Restricted Payment: (1) no Default shall have occurred and be continuing or would occur as a consequence thereof; 45 Table of Contents (2) the Company would, after giving pro forma effect thereto as if such Restricted Payment had been made at the beginning of the applicable four-quarter period, have been permitted to incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the first paragraph of the covenant described below under the caption “—Incurrence of Indebtedness and Issuance of Preferred Stock”; and (3) such Restricted Payment, together with the aggregate amount of all other Restricted Payments made by the Company and its Restricted Subsidiaries after the Issue Date (excluding Restricted Payments permitted by clauses (2), (3), (4), (6), (7) and (8) of the next succeeding paragraph), is not greater than the sum, without duplication, of: (a) 50% of the Consolidated Net Income of the Company for the period (taken as one accounting period) from the beginning of the fiscal quarter in which the Issue Date occurs to the end of the Company’s most recently ended fiscal quarter for which financial statements are publicly available at the time of such Restricted Payment (or, if such Consolidated Net Income for such period is a deficit, less 100% of such deficit); plus (b) 100% of the aggregate net proceeds received by the Company after the Issue Date as a contribution to its common equity capital or received by the Company from the issue or sale after the Issue Date (other than to a Subsidiary of the Company) of Qualified Equity Interests or of Disqualified Stock or debt securities of the Company that have been converted into or exchanged for such Qualified Equity Interests; plus (c) 100% of the net proceeds received by the Company by means of (i) the sale or other disposition (other than to the Company or a Restricted Subsidiary) of Restricted Investments made by the Company and its Restricted Subsidiaries and repurchases and redemptions of such Restricted Investments from the Company and its Restricted Subsidiaries and repayments of loans or advances which constitute Restricted Investments by the Company and its Restricted Subsidiaries in each case after the Issue Date or (ii) the sale (other than to the Company or a Restricted Subsidiary) of the Capital Stock of an Unrestricted Subsidiary; plus (d) if any Unrestricted Subsidiary (i) is redesignated as a Restricted Subsidiary, the fair market value of such redesignated Unrestricted Subsidiary (as certified to the Trustee in an Officers’ Certificate) as of the date of its redesignation or (ii) pays any cash dividends or cash distributions to the Company or any Restricted Subsidiary, 100% of any such dividends or distributions made after the Issue Date. The preceding provisions will not prohibit: (1) the payment of any dividend or distribution or the consummation of any irrevocable redemption within 60 days after the date of declaration thereof or giving the notice of redemption, as the case may be, if at such date of declaration or notice such payment would have complied with the provisions of the Indenture; (2) the making of any Restricted Payment in exchange for, or out of the net cash proceeds of the substantially concurrent sale or issuance (other than to a Subsidiary of the Company) of, Qualified Equity Interests or from the substantially concurrent contribution to the common equity capital of the Company; provided, however, that the amount of any such net cash proceeds that are utilized for any such Restricted Payment shall be excluded from clause (3)(b) of the preceding paragraph and shall not be applied to permit the payment of any other Restricted Payment; (3) the defeasance, redemption, repurchase, repayment or other acquisition of subordinated Indebtedness of the Company or any Restricted Subsidiaries with the net cash proceeds from an incurrence of Permitted Refinancing Indebtedness; 46 Table of Contents (4) the payment of any dividend (or in the case of any partnership or limited liability company, any similar distribution) by a Restricted Subsidiary to the holders of its Equity Interests on a pro rata basis, taking into account the relative preferences, if any, of the various classes of equity interests in such Restricted Subsidiary; (5) the repurchase, redemption or other acquisition or retirement for value (or the distribution of amounts to any other direct or indirect parent of the Company to fund any such repurchase, redemption or other acquisition or retirement) of any Equity Interests of the Company or any direct or indirect parent of the Company held by any current or former officer, director, consultant or employee of the Company or any Restricted Subsidiary (or any permitted transferees, assigns, estates or heirs of any of the foregoing); provided, however, the aggregate amount paid by the Company and its Restricted Subsidiaries pursuant to this clause (5) shall not exceed $5.0 million in any calendar year (excluding for purposes of calculating such amount the amount paid for Equity Interests repurchased, redeemed, acquired or retired with the proceeds from the repayment of outstanding loans previously made by the Company or a Restricted Subsidiary for the purpose of financing the acquisition of such Equity Interests), with unused amounts in any calendar year being carried over for one additional calendar year; provided further, however, that such amount in any calendar year may be increased by an amount not to exceed: (A) the net cash proceeds from the sale of Qualified Equity Interests of the Company, in each case to members of management, directors or consultants of the Company, any of its Subsidiaries that occurs after the Issue Date, to the extent such cash proceeds have not otherwise been and are not thereafter applied to permit the payment of any other Restricted Payment; plus (B) the cash proceeds of key man life insurance policies received by the Company and its Restricted Subsidiaries after the Issue Date; less (C) the amount of any Restricted Payments previously made pursuant to clauses (A) and (B) of this clause (5); provided further, however, that cancellation of Indebtedness owing to the Company from members of management of the Company or any Restricted Subsidiary in connection with a repurchase of Equity Interests of the Company will not be deemed to constitute a Restricted Payment for purposes of the Indenture; (6) the declaration and payment of dividends on Disqualified Stock in accordance with the certificate of designations therefor; provided, however, that such issuance of Disqualified Stock is permitted under the covenant described below under the caption “—Incurrence of Indebtedness and Issuance of Preferred Stock;” (7) repurchases of Equity Interests deemed to occur upon the exercise of stock options or warrants or upon the vesting of restricted stock units to the extent that such Equity Interests represent a portion of the exercise price thereof or related income tax liability; (8) payments made to purchase, redeem, defease or otherwise acquire or retire for value any Equity Interests of the Company or any Restricted Subsidiary or any Subordinated Obligations of the Company or a Subsidiary Guarantor (other than Equity Interests or Subordinated Obligations issued to or at any time held by an Affiliate of any such Person), in each case, pursuant to provisions requiring such Person to offer to purchase, redeem, defease or otherwise acquire or retire for value such Equity Interests or Subordinated Obligations upon the occurrence of a Change of Control or with the proceeds of Asset Sales as defined in the charter provisions, agreements or instruments governing such Equity Interests or Subordinated Obligations; provided, however, that a Change of Control Offer or Asset Sale Offer, as applicable, has been made and the Company has purchased all notes validly tendered in connection with that Change of Control Offer or Asset Sale Offer; and 47 Table of Contents (9) other Restricted Payments in an aggregate amount up to $15.0 million; provided, however, that, in the case of clause (9), no Default shall have occurred and be continuing or would occur as a consequence of the making of the Restricted Payment contemplated thereby. The amount of all Restricted Payments (other than cash) shall be the fair market value on the date of the Restricted Payment of the assets or securities proposed to be transferred or issued by the Company or such Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.The fair market value of any assets or securities that are required to be valued by this covenant will be determined in good faith by the Board of Directors of the Company. Incurrence of Indebtedness and Issuance of Preferred Stock The Company will not, and will not permit any of its Restricted Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise become directly or indirectly liable, contingently or otherwise, with respect to (collectively, “incur”) any Indebtedness (including Acquired Debt) and the Company will not permit any of its Restricted Subsidiaries to issue any shares of Preferred Stock; provided, however, that the Company or any of the Subsidiary Guarantors may incur Indebtedness (including Acquired Debt) and any of the Subsidiary Guarantors may issue Preferred Stock if the Fixed Charge Coverage Ratio for the Company’s most recently ended four full fiscal quarters for which financial statements are publicly available immediately preceding the date on which such additional Indebtedness is incurred or such Preferred Stock is issued would have been at least 2.0 to 1.0, determined on a pro forma basis (including a pro forma application of the net proceeds therefrom), as if the additional Indebtedness had been incurred, or Preferred Stock had been issued, as the case may be, at the beginning of such four-quarter period. The first paragraph of this covenant will not prohibit the incurrence of any or the following items of Indebtedness (collectively, “Permitted Debt”): (1) the incurrence by the Company or any Restricted Subsidiary of Indebtedness (including letters of credit) under the Senior Credit Facilities; provided, however, that the aggregate amount of all Indebtedness then classified as having been incurred in reliance upon this clause (1) that remains outstanding under the Senior Credit Facilities after giving effect to such incurrence does not exceed $535 million, less, to the extent a permanent repayment and/or commitment reduction is required thereunder as a result of such application, the aggregate amount of Net Proceeds applied to repayments under the Senior Credit Facilities in accordance with the covenant described under “—Asset Sales”; (2) the incurrence by the Company or any Restricted Subsidiary of Existing Indebtedness; (3) the incurrence by the Company and the Subsidiary Guarantors of Indebtedness represented by the notes originally issued on the Issue Date and the related Subsidiary Guaranties, and the exchange notes and related Subsidiary Guaranties to be issued pursuant to the Registration Rights Agreement in respect thereof; (4) the incurrence by the Company or any Restricted Subsidiary of Indebtedness represented by Capital Lease Obligations, mortgage financings or purchase money obligations, in each case incurred for the purpose of financing all or any part of the purchase price or cost of construction or improvement of property, plant or equipment used or useful in the business of the Company or such Restricted Subsidiary (whether through the direct purchase of assets or the Capital Stock of any Person owning such assets), and Permitted Refinancing Indebtedness in respect thereof, in an aggregate principal amount or accreted value, as applicable, not to exceed at any time outstanding the greater of $40.0 million and 2.0% of Total Assets at the time of any incurrence under this clause (4); provided, further, however, that no more than $6.0 million of Indebtedness shall be incurred pursuant to this clause (4) in any one fiscal year; 48 Table of Contents (5) the incurrence by the Company or any Restricted Subsidiary of Indebtedness or Preferred Stock in connection with the acquisition of assets or a new Restricted Subsidiary and Permitted Refinancing Indebtedness in respect thereof; provided, however, that such Indebtedness or Preferred Stock (other than such Permitted Refinancing Indebtedness) was incurred by the prior owner of such assets or such Restricted Subsidiary prior to such acquisition by the Company or one of its Subsidiaries and was not incurred in connection with, or in contemplation of, such acquisition by the Company or a Subsidiary of the Company; provided further, however, that the principal amount (or accreted value, as applicable) of such Indebtedness or Preferred Stock, together with any other outstanding Indebtedness and Preferred Stock incurred pursuant to this clause (5), does not exceed the sum of (x) $25.0 million and (y) the amount, not to exceed $31.0 million, of mortgage Indebtedness assumed by the Company and its Restricted Subsidiaries in connection with the purchase of the Moffie Portfolio; (6) Indebtedness arising from agreements of the Company or any Restricted Subsidiary providing for indemnification, adjustment of purchase price or similar obligations, in each case, incurred or assumed in connection with the disposition of any business, asset or Subsidiary, other than guarantees of Indebtedness incurred by any Person acquiring all or any portion of such business, assets or Subsidiary for the purpose of financing such acquisition; provided, however, that (a) such Indebtedness is not reflected on the balance sheet of the Company or any Restricted Subsidiary (contingent obligations referred to in a footnote or footnotes to financial statements and not otherwise reflected on the balance sheet will not be deemed to be reflected on such balance sheet for purposes of this clause (a)) and (b) the maximum assumable liability in respect of such Indebtedness shall at no time exceed the gross proceeds including non-cash proceeds (the fair market value of such non-cash proceeds being measured at the time received and without giving effect to any such subsequent changes in value) actually received by the Company or such Restricted Subsidiary in connection with such disposition; (7) the incurrence of Indebtedness of the Clipper Partnerships deemed to occur to the extent the Clipper Partnerships become Restricted Subsidiaries arising from the acquisition by the Company of a majority of the Voting Stock of the Clipper Partnerships; provided, however, that the principal amount of such Indebtedness incurred pursuant to this clause (7) does not exceed $51.0 million; (8) the incurrence by the Company or any Restricted Subsidiary of Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which are used to refund, refinance, defease or discharge Indebtedness incurred pursuant to the first paragraph of this “—Incurrence of Indebtedness and Issuance of Preferred Stock” covenant, clause (2), (3), (7) above, or this clause (8); (9) the incurrence by the Company or any Restricted Subsidiary of intercompany Indebtedness between the Company and any Restricted Subsidiary; provided, however, that: (a) if the Company or any Subsidiary Guarantor is the obligor on such Indebtedness and the payee is not the Company or a Subsidiary Guarantor, such Indebtedness must be expressly subordinated to the prior payment in full in cash of all Obligations with respect to the notes, in the case of the Company, or the Subsidiary Guaranty of such Subsidiary Guarantor, in the case of a Subsidiary Guarantor; and (b) (i) any subsequent issuance or transfer of Equity Interests that results in any such Indebtedness being held by a Person other than the Company or a Restricted Subsidiary or (ii) any sale or other transfer of any such Indebtedness to a Person that is not either the Company or a Restricted Subsidiary shall be deemed, in each case, to constitute an incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as the case may be, not permitted by this clause (9); (10) the incurrence by the Company or any Restricted Subsidiary of Hedging Obligations incurred in the ordinary course of business; 49 Table of Contents (11) the guarantee by the Company or a Subsidiary Guarantor of Indebtedness of the Company or a Restricted Subsidiary that was permitted to be incurred by another provision of this covenant; (12) the issuance by a Restricted Subsidiary to the Company or any Restricted Subsidiary of Preferred Stock; provided, however, that (a) any subsequent issuance or transfer of Equity Interests that results in any such Preferred Stock being held by a Person other than the Company or a Restricted Subsidiary and (b) any sale or other transfer of any such Preferred Stock to a Person that is neither the Company nor a Restricted Subsidiary shall be deemed, in each case, to constitute an issuance of such Preferred Stock by such Restricted Subsidiary that is not permitted by this clause (12); (13) the incurrence by the Company or any Restricted Subsidiary in respect of workers’ compensation claims, self-insurance obligations, indemnities, bankers’ acceptances, performance, completion and surety bonds or guarantees, and similar types of obligations in the ordinary course of business; (14) the incurrence by the Company or any Restricted Subsidiary of Indebtedness arising from the honoring by a bank or other financial institution of a check, draft or similar instrument inadvertently drawn against insufficient funds, so long as such Indebtedness is covered within five Business Days; (15) the incurrence of Indebtedness by the Company or any Subsidiary Guarantor to the extent that and for so long as the principal amount of such Indebtedness is supported by a letter of credit issued pursuant to the Senior Credit Facilities; provided, however, that such letter of credit is permitted to be, and is, issued pursuant to clause (1) above;and (16) the incurrence by the Company or any Subsidiary Guarantor of additional Indebtedness, in an aggregate principal amount (or accreted value, as applicable) at any time outstanding, not to exceed $25.0 million. For purposes of determining compliance with this “—Incurrence of Indebtedness and Issuance of Preferred Stock” covenant, in the event that an item of proposed Indebtedness meets the criteria of more than one of the categories of Permitted Debt described in clauses (1) through (16) above or is entitled to be incurred pursuant to the first paragraph of this covenant, the Company will be permitted to classify such item of Indebtedness in any manner that complies with this covenant (except that Indebtedness incurred under the Senior Credit Facilities on the Issue Date shall be deemed to have been incurred pursuant to clause (1) above).In addition, the Company may, at any time, change the classification of an item of Indebtedness or any portion thereof (except for Indebtedness incurred under clause (1) above) to any other clause or to the first paragraph hereof; provided, however, that the Company would be permitted to incur such item of Indebtedness (or portion thereof) pursuant to such other clause or the first paragraph hereof, as the case may be, at such time of reclassification.The accrual of interest, the accrual of dividends, the accretion or amortization of original issue discount, the payment of interest on any Indebtedness in the form of additional Indebtedness with the same terms, the reclassification of preferred stock as Indebtedness due to a change in accounting principles, and the payment of dividends on Disqualified Stock in the form of additional shares of the same class of Disqualified Stock shall not be deemed to be an incurrence of Indebtedness or an issuance of Disqualified Stock for purposes of this covenant.Notwithstanding any other provision of this covenant, the maximum amount of Indebtedness that the Company or any Restricted Subsidiary may incur pursuant to this covenant shall not be deemed to be exceeded solely as a result of fluctuations in exchange rates or currency values. Liens The Company will not, and will not permit any Restricted Subsidiary to, create, incur, assume or otherwise cause or suffer to exist or become effective any Lien of any kind securing Indebtedness (other than (x) Senior Indebtedness of the Company or a Subsidiary Guarantor or (y) any Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor) upon any of their property or assets, now owned or hereafter acquired unless: 50 Table of Contents (1) in the case of Liens securing Subordinated Obligations of the Company or a Subsidiary Guarantor, the notes or the Subsidiary Guaranties, as applicable, are secured on a senior basis to the obligations so secured until such time as such obligations are no longer secured by a Lien; and (2) in the case of Liens securing Senior Subordinated Indebtedness of the Company or a Subsidiary Guarantor, the notes or the Subsidiary Guaranties, as applicable, are secured on an equal and ratable basis with the obligations so secured until such time as such obligations are no longer secured by a Lien. Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries The Company will not, and will not permit its Restricted Subsidiaries to, directly or indirectly, create or permit to exist or become effective any consensual encumbrance or restriction on the ability of any Restricted Subsidiary to: (1) pay dividends or make any other distributions to the Company or any Restricted Subsidiary (i) on its Capital Stock or (ii) with respect to any other interest or participation in, or measured by, its profits; (2) pay any Indebtedness owed to the Company or any Restricted Subsidiary; (3) make loans or advances to the Company or any Restricted Subsidiary; or (4) transfer any of its properties or assets to the Company or any Restricted Subsidiary. However, the preceding restrictions will not apply to encumbrances or restrictions existing under or by reason of: (1) Existing Indebtedness, the Senior Credit Facilities and any other Permitted Debt as in effect as of the Issue Date, and any amendments, modifications, restatements, renewals, increases, supplements, refundings, replacements or refinancings, of any thereof; provided, however, that such amendments, modifications, restatements, renewals, increases, supplements, refundings, replacements or refinancings are not, taken as a whole, materially more restrictive with respect to such dividend and other payment restrictions than those contained in those agreements as in effect on the Issue Date; (2) the Indenture, the notes, the Subsidiary Guaranties, the exchange notes or the Registration Rights Agreement; (3) any applicable law, rule, regulation or order; (4) any instrument or agreement of a Person acquired by the Company or any Restricted Subsidiary as in effect at the time of such acquisition (except to the extent incurred in connection with or in contemplation of such acquisition), which encumbrance or restriction is not applicable to any Person, or the properties or assets of any Person, other than the Person, or the property or assets of the Person, so acquired; provided, however, that, in the case of Indebtedness, such Indebtedness was permitted by the terms of the Indenture to be incurred; (5) customary non-assignment provisions in contracts, leases and licenses entered into in the ordinary course of business; (6) purchase money obligations for property acquired in the ordinary course of business and Capital Lease Obligations that impose restrictions on the property so acquired or leased of the nature described in clause (4) of the preceding paragraph; 51 Table of Contents (7) secured Indebtedness otherwise permitted under the Indenture, the terms of which limit the right of the debtor to dispose of the assets securing such Indebtedness; (8) Permitted Refinancing Indebtedness; provided, however, that the material restrictions contained in the agreements governing such Permitted Refinancing Indebtedness are not, taken as a whole, materially more restrictive with respect to such dividend and other payment restrictions than those contained in the agreements governing the Indebtedness being Refinanced; (9) any agreement for the sale or other disposition of a Restricted Subsidiary or an asset that restricts distributions by such Restricted Subsidiary or transfers of such asset pending the sale or other disposition; (10) Liens permitted to be incurred under the provisions of the covenant described above under the caption “—Liens” that limit the right of the debtor to dispose of the assets subject to such Liens; (11) provisions limiting the disposition, dividend or distribution of assets or property in joint venture agreements, partnership agreements, limited liability company operating agreements, asset sale agreements, sale-leaseback agreements, stock or equity sale agreements and other similar agreements, which limitation is applicable only to the assets or property that are the subject of such agreements; and (12) restrictions on cash or other deposits or net worth imposed by customers under contracts entered into in the ordinary course of business. Asset Sales The Company will not, and will not permit any of its Restricted Subsidiaries to, consummate an Asset Sale unless: (1) the Company (or such Restricted Subsidiary, as the case may be) receives consideration at the time of such Asset Sale at least equal to the fair market value of the assets or Equity Interests issued or sold or otherwise disposed of; and (2) at least 75% of the consideration received therefor by the Company (or such Restricted Subsidiary, as the case may be) is in the form of cash or Cash Equivalents.For purposes of this provision, each of the following shall be deemed to be cash: (a) any liabilities of the Company or any Restricted Subsidiary (as shown on the most recent consolidated balance sheet of the Company and its Restricted Subsidiaries other than contingent liabilities and liabilities that are by their terms subordinated to the notes or any Subsidiary Guaranty) that are assumed by the transferee of any such assets pursuant to an agreement that releases the Company or any such Restricted Subsidiary from further liability with respect to such liabilities; (b) any securities, notes or other obligations received by the Company or any such Restricted Subsidiary from such transferee that are converted by the Company or such Restricted Subsidiary into cash or Cash Equivalents within 180 days (to the extent of the cash or Cash Equivalents received in that conversion); (c) any stock or assets of the kind referred to in clause (2) or (4) of the next paragraph of this covenant; and (d) any Designated Non-cash Consideration received by the Company or any Restricted Subsidiary in such Asset Sale having an aggregate fair market value, taken together with all other Designated Non-cash Consideration received pursuant to this clause (d) that is atthat time outstanding, not to exceed $15.0 million at the time of receipt of such Designated Non-cash Consideration, with the fair market value of each item of Designated Non-cash Consideration being measured at the time received and without giving effect to subsequent changes in value. 52 Table of Contents Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the Company or any such Restricted Subsidiary may apply such Net Proceeds, at its option: (1) to repay or repurchase Senior Indebtedness of the Company or any Subsidiary Guarantor or any Indebtedness of any Restricted Subsidiary that is not a Subsidiary Guarantor; (2) to make an Investment in (provided such Investment is in the form of Capital Stock), or to acquire all or substantially all of the assets of, a Person engaged in a Permitted Business if such Person is, or will become as a result thereof, a Restricted Subsidiary; (3) to fund all or a portion of an optional redemption of the notes as described under “—Optional Redemption”; (4) to make a capital expenditure; or (5) to acquire long lived assets (other than securities) to be used in a Permitted Business. Pending the final application of any such Net Proceeds, the Company may temporarily reduce the revolving Indebtedness under the Senior Credit Facilities or otherwise invest such Net Proceeds in any manner that is not prohibited by the Indenture. The sale, lease, conveyance or other disposition of all or substantially all of the assets of the Company and its Restricted Subsidiaries taken as a whole will be governed by the provisions of the Indenture described above under the caption “—Change of Control” and the provisions described below under the caption “—Certain Covenants—Merger, Consolidation or Sale of Assets” and not by the provisions of this Asset Sale covenant. Any Net Proceeds from Asset Sales that are not applied or invested as provided in the preceding paragraph will constitute “Excess Proceeds.” When the aggregate amount of Excess Proceeds exceeds $10.0 million, the Company will be required to make an offer to purchase from all Holders (an “Asset Sale Offer”) and, if applicable, redeem or purchase (or make an offer to do so) any other Senior Subordinated Indebtedness of the Company, the provisions of which require the Company to redeem or purchase (or make an offer to do so) such Indebtedness with the proceeds from any Asset Sales, the maximum aggregate principal amount of notes and such other Senior Subordinated Indebtedness that may be purchased (on a pro rata basis) with such Excess Proceeds.The offer price for the notes in any Asset Sale Offer will be equal to 100% of principal amount plus accrued and unpaid interest, if any, to the date of purchase, and will be payable in cash and the redemption or purchase price for such other Senior Subordinated Indebtedness shall be as set forth in the related documentation governing such Indebtedness.If any Excess Proceeds remain after consummation of an Asset Sale Offer, the Company may use such Excess Proceeds for any purpose not prohibited by the Indenture.If the aggregate purchase price of the notes and the other Senior Subordinated Indebtedness tendered into such Asset Sale Offer exceeds the amount of Excess Proceeds, the Company shall select the notes to be purchased on a pro rata basis but in round denominations, which in the case of the notes will be denominations of $2,000 initial principal amount and multiples of $1,000 thereafter.Upon completion of each Asset Sale Offer, the amount of Excess Proceeds related to such Asset Sale Offer shall be reset at zero. The Senior Credit Facilities prohibit the Company from purchasing any notes, except in certain limited circumstances, and also provide that certain asset sale events with respect to the Company would constitute a default under these agreements.Any future credit agreements or other agreements relating to Senior Indebtedness to which the Company becomes a party may contain similar restrictions and provisions.In the event an Asset Sale occurs at a time when the Company is prohibited from purchasing notes, the Company could seek the consent of its senior lenders to the purchase of notes or could attempt to refinance the borrowings that contain such prohibition.If the
